 
Exhibit 10.191

--------------------------------------------------------------------------------


 
1733 OCEAN AVENUE
 
OFFICE LEASE
 
THIS LEASE is made and entered into as of the 15th day of November, 2005, by and
between MAGUIRE PARTNERS - 1733 OCEAN, LLC, a California limited liability
company (“Landlord”) and MAGUIRE PROPERTIES, L.P., a Maryland limited
partnership (“Tenant”).
 
1. Lease of Premises.
 
Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, those
certain premises (the “Premises”) located on the fourth floor of an office
building (the “Building”) located at 1733 Ocean Avenue, Santa Monica,
California, as shown on the drawings attached hereto as Exhibit “A,” The
Premises contain 17,207 square feet of Rentable Area (as defined in Exhibit “B”
attached hereto) and 441 square feet of Balcony Area (as defined in Exhibit “B”
attached hereto), for a total area of 17,648 square feet (“Total Area”). The
Building, a subterranean parking garage located beneath the Building (the
“Parking Garage”), the land on which the foregoing improvements are located (the
“Land”), and all other improvements, parks and plazas now or hereafter
constructed on the Land, except improvements which tenants may remove therefrom
pursuant to the terms of their respective leases, are collectively referred to
herein as the “Project.” Landlord is the ground lessee of the Land pursuant to a
Ground Lease dated as of October 16, 1987 (the “Ground Lease”) entered into by
Landlord’s predecessor-in- interest, a memorandum of which was recorded on
November 16, 1987 as Document Number 87-1827182 in the Official Records of the
Los Angeles County Recorder.
 
2. Purpose.
 
2.1 Use
 
. The Premises shall be used only for office uses in keeping with the character
of a first-class, office building complex and for no other purpose. Without
limiting the foregoing, permitted office uses do not include uses for a medical
practice, modeling, personnel or counseling agency, training center (except for
training of Tenant’s employees and customers necessarily incidental to Tenant’s
business at the Premises), retail sales operation, showroom, classroom, testing
center or non-incidental storage. Tenant shall have the non-exclusive right to
use the common areas and public areas in the Project.
 
2.2 Limitation on Uses
 
. Tenant shall not use or occupy the Premises, or permit the use or occupancy of
the Premises, in any manner or for any purpose which: (a) would violate any
Applicable Laws including, without limitation, those with respect to hazardous
or toxic materials, or the provisions of any applicable governmental permit or
document related to the Project (including without limitation, the First
Amendment and Restatement of Development Agreement by and between Maguire Thomas
Partners Development, a California limited partnership and the City of Santa
Monica recorded February 22, 1996 as Document Number 96-293171 in the Official
Records of the Los Angeles County Recorder, as amended); (b) would adversely
affect or render more expensive any fire or other insurance maintained by
Landlord for the Building or any of its contents; or (c) would impair or
interfere with any of the services and systems of the Building, including
without limitation, the Building’s electrical, mechanical, vertical
transportation, sprinkler, fire and life safety, structural, plumbing, security,
heating, ventilation and air conditioning systems (collectively, the “Building
Systems”) or the janitorial, security and building maintenance services
(collectively, the “Service Facilities”).
 
3. Term.
 
3.1 Commencement Date
 
. The term of this Lease (the “Term”) shall commence on the earlier of (i) the
date Tenant commences business operations from the Premises and (ii) the first
business day of the week following the date that the Occupancy Date has occurred
or would have occurred had Tenant Delays, as defined in Exhibit “D”, not
occurred
 


--------------------------------------------------------------------------------





 
(the “Commencement Date”) and shall end ten (10) years after the Commencement
Date, unless sooner terminated pursuant hereto. Promptly following the
Commencement Date, Landlord and Tenant shall confirm the Commencement Date and
the expiration date by executing and delivering a Memorandum of Commencement
Date in the form attached hereto as Exhibit “C.” In no event shall the
Commencement Date occur later than the date on which the Tenant commences
business operations from the Premises.
 
3.2 Occupancy Date
 
. Landlord shall prepare the Premises for occupancy by Tenant in accordance with
the provisions of Landlord’s Improvement Letter, attached hereto as Exhibit “D.”
The “Occupancy Date” for the Premises shall occur on the first business day
following Tenant’s receipt of a correct notice that each of the following
conditions have been satisfied: (a) the Building Systems are operational to the
extent necessary to service the Premises; (b) Landlord has provided reasonable
access to the Premises by Tenant, its agents, employees, licensees and invitees
so that the Premises may be used without substantial interference; (c) Landlord
has made available to Tenant the number of parking passes as set forth in
Article 26; (d) Landlord has obtained a signed-off building permit card (or
equivalent evidence from the City of Santa Monica that the Premises may legally
be occupied) for the Premises (except to the extent such failure to obtain a
such signed off building permit card or other evidence is due to any act or
omission of Tenant or Tenant’s architect or space planner); and (e) Landlord has
substantially completed the work required to be performed by Landlord in
accordance with Exhibit “D” hereto other than details of construction,
decoration and minor mechanical adjustments which do not materially interfere
with Tenant’s use of the Premises (i.e. punch list items) and any items to be
installed by Tenant. Notwithstanding anything to the contrary set forth above,
to the extent the Occupancy Date is delayed as a result of any Tenant Delay (as
defined in Article 7 of Exhibit “D” attached hereto), the Occupancy Date shall
be determined without regard to such delay and the Occupancy Date shall be
deemed to occur on the date the foregoing conditions would have been satisfied
“but for” the Tenant Delay. If the Occupancy Date does not occur by January 1,
2007, Tenant may terminate this Lease on ten (10) days notice to Landlord.
 
3.3 Acceptance of Premises
 
. Except for latent defects as otherwise provided in this Lease and subject to
Section 1.1 of Exhibit “D” hereto, Tenant hereby accepts the Premises in its
“AS-IS” condition, and Landlord shall have no obligation to repair, restore,
improve, remodel or refurbish the Premises other than as may be set forth in
Exhibit “D”, provided that the Base Building Improvements (as defined in Exhibit
“D” hereto), elevators lobbies, corridors and common areas, upon such delivery,
shall be in compliance with Applicable Laws subject to applicable hardship
variances and “grandfather” rights but shall otherwise be in first-class
condition and operating order. By entering into possession of the Premises or
any part thereof and except for such matters as Tenant shall specify to Landlord
in writing within thirty (30) days thereafter, Tenant shall be conclusively
deemed to have accepted the Premises and to have agreed that Landlord has
performed all of its obligations hereunder with respect to the Premises and that
such Premises is in satisfactory condition and in full compliance with the
requirements of this Lease as of the date of such possession, except for latent
defects and compliance with Applicable Laws as otherwise specifically required
of Landlord under this Lease. With respect to latent defects, Landlord shall
have no responsibility to correct or liability with respect to any latent
defects in any portion of the Tenant Improvements installed by a contractor of
Tenant but shall be responsible for repair of or liable for latent defects, if
any, in the core and shell of the Building and in the Tenant Improvements
installed by Landlord or Landlord’s contractors, subject to all applicable
statutes of limitation. Except as otherwise expressly provided in this Lease and
except for use of the Premises for office purposes as permitted by the
Certificate of Occupancy for the Building, Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the Premises, the Building or any other portion of the Project,
including without limitation, any representation or warranty with respect to the
suitability or fitness of the Premises, the Building or any other portion of the
Project for the conduct of Tenant’s business.
 
3.4 Renewal Term
 
.
 
(a) Provided an Event of Default is not in existence as of the date of exercise
and the date of commencement of the Renewal Term (“Renewal Term Commencement
Date”), Tenant shall have one (1) option
 

2

--------------------------------------------------------------------------------





 
to renew this Lease (“Renewal Option”), for a period of five (5) years (“Renewal
Term”) for the entire Premises. The Renewal Option shall be exercisable by
Tenant giving written notice (“Renewal Notice”) to Landlord of its exercise of
the Renewal Option at least twelve (12) months prior to the expiration of the
initial Term.
 
(b) The Basic Rent payable hereunder for the Premises during the Renewal Term
shall be adjusted to the then-prevailing Fair Market Rental Rate (as defined
below) as of the Renewal Term Commencement Date. In order to determine the Fair
Market Rental Rate for the Renewal Term, Landlord and Tenant, thirty (30) days
after the date on which the Renewal Notice is given by Tenant (but not earlier
than one year prior to the expiration of the initial Term), shall each
simultaneously submit to the other in writing its good faith estimate of the
Fair Market Rental Rate. If the higher of said estimates is not more than one
hundred and five percent (105%) of the lower of such estimates, the Fair Market
Rental Rate in question shall be deemed to be the average of the submitted
rates. If otherwise, then the rate shall be set by arbitration as provided in
Section 30.20 below.
 
(c) Tenant shall pay Additional Rent during the Renewal Term in accordance with
the provisions of Article 5.
 
(d) The Renewal Option set forth in this Section 3.4 is personal to Tenant and
may not be assigned, transferred or conveyed to any party, except in connection
with an assignment of the Lease in its entirety to an Affiliate or Successor of
Tenant (as defined in Section 14.1) or to a Transferee that is approved under
Article 14.
 
(e) The phrase “Fair Market Rental Rate” shall mean the fair market value annual
rental rate per square foot of Rentable Area that a tenant has agreed to pay
(i) to Landlord or (ii) to a willing, comparable landlord of a Comparable
Building, in each case in then-current transactions executed in the preceding
twelve months between non-affiliated parties from non-equity, non- renewal
(unless pursuant to a comparable definition of Fair Market Rental Rate) and/or
non-expansion (unless pursuant to a comparable definition of Fair Market Rental
Rate) tenants, as applicable, for comparable space and for a comparable period
of time (“Comparable Transactions”). “Comparable Buildings” means the Building
and the buildings currently located at 1299 Ocean Avenue, 100 Wilshire
Boulevard, 401 Wilshire Boulevard, 1333 2nd Street, and 120 Broadway, each in
Santa Monica, California. In any determination of Comparable Transactions,
appropriate consideration should be given to annual rental rates per square foot
of Rentable Area, the type of escalation clauses (e.g., whether increases in
additional rent are determined on a net or gross basis, and if gross, whether
such increases are determined according to a base year or a base dollar amount
expense stop), taking into account all rental and other concessions granted in
such Comparable Transactions (as well as such concessions to which Tenant is
entitled in this Lease), length of the lease term, size and location of the
building in which the premises are being leased and the location of the premises
therein (taking into account any views and the comparison thereto of the
Premises), the base, shell and core delivery conditions, building standard work
letter and/or tenant improvement allowances, if any, the level of existing base,
shell and core and tenant improvements (taking into account the value of the
improvements to the typical general business office user and not this Tenant),
free rent periods for construction of tenant improvements, brokerage
commissions, and other generally applicable conditions of tenancy for such
Comparable Transactions. The intent is that Tenant will obtain the same rent and
other economic benefits and concessions that Landlord (and other landlords of
first-class office projects, as applicable) have otherwise given in current
Comparable Transactions and that Landlord will make, and receive the same
economic payments and concessions that Landlord (and other landlords of
first-class office projects, as applicable) have otherwise made, and received in
current Comparable Transactions, and Landlord can adjust the face rental rate to
reflect any concessions actually given by Landlord as compared to Comparable
Transactions. If, for example, after applying the criteria set forth above, a
Comparable Transaction provides a new tenant with comparable space at Thirty-Two
Dollars ($32) per square foot of Rentable Area, with a Ten Dollar ($10) base
amount expense stop, two (2) months’ free rent, two (2) months’ construction
time, Thirty Dollars ($30) per usable square foot as a tenant improvement
allowance, and certain other generally applicable economic terms, the Fair
Market Rental Rate for Tenant shall not be Thirty-Two Dollars ($32) per square
foot of Rentable Area only, but shall be the equivalent of Thirty-Two Dollars
($32) per square foot of Rentable Area, a Ten Dollar ($10) base amount expense
stop, four (4) months’ free rent, Thirty Dollars ($30) per usable square foot
tenant improvement allowance or payment in lieu of such allowance, and such
other generally applicable economic terms. As a further example, the rental rate
may be adjusted to Thirty-Three Dollars ($33) to reflect a larger tenant
improvement allowance or longer free rent period granted by Landlord as compared
to Comparable Transactions.
 
 

3

--------------------------------------------------------------------------------





 
4. Basic Rent.
 
The basic annual rent payable to Landlord (“Basic Rent”) shall be as set forth
in this Article 4.
 
4.1 Initial Basic Rent
 
. For the period beginning on the Commencement Date and continuing until Basic
Rent is adjusted pursuant to Section 4.2, Tenant shall pay Landlord Basic Rent
in the amount of Nine Hundred Twenty-Nine Thousand One Hundred Seventy-Eight
Dollars ($929,178.00) annually, which is equal to the total Rentable Area (as
defined in Exhibit “B”) of the Premises multiplied by the annual rent of
Fifty-Four Dollars ($54.00) per square foot of Rentable Area. Such initial Basic
Rent shall be payable in equal monthly installments of Seventy-Seven Thousand
Four Hundred Thirty-One and 50/100 Dollars ($77,431.50), each installment being
payable in advance on the first day of each calendar month beginning on the
Commencement Date and continuing until Basic Rent is adjusted pursuant to
Section 4.2.
 
4.2 Adjustment of Basic Rent.
 
(a) On the first anniversary of the Commencement Date, the Basic Rent shall be
increased to Nine Hundred Fifty-Seven Thousand Fifty-Three and 34/100 Dollars
($957,053.34) annually, payable in advance in equal monthly installments of
Seventy-Nine Thousand Seven Hundred Fifty Four and 45/100 Dollars ($79,754.45),
until further adjustment pursuant to Subsection 4.2(b) below. Said adjustment of
the initial Basic Rent shall not limit any subsequent rent adjustment pursuant
to Article 5 hereof.
 
(b) On the second anniversary of the Commencement Date, the Basic Rent shall be
increased to Nine Hundred Eighty-Five Thousand Seven Hundred Sixty-Four and
94/100 Dollars ($985,764.94) annually, payable in advance in equal monthly
installments of Eighty Two Thousand One Hundred Forty-Seven and 08/100 Dollars
($82,147.08), until further adjustment pursuant to Subsection 4.2(c) below. Said
adjustment of the Basic Rent shall not limit any subsequent rent adjustment
pursuant to Article 5 hereof.
 
(c) On the third anniversary of the Commencement Date, the Basic Rent shall be
increased to One Million Fifteen Thousand Three Hundred Thirty-Seven and 80/100
($1,015,337.80) annually, payable in advance in equal monthly installments of
Eighty-Four Thousand Six Hundred Eleven and 49/100 Dollars ($84,611.49), until
further adjustment pursuant to Subsection 4.2(d) below. Said adjustment of the
Basic Rent shall not limit any subsequent rent adjustment pursuant to Article 5
hereof.
 
(d) On the fourth anniversary of the Commencement Date, the Basic Rent shall be
increased to One Million Forty-Five Thousand Seven Hundred Ninety-Seven and
90/100 Dollars ($1,045,797.90) annually, payable in advance in equal monthly
installments of Eighty Seven Thousand One Hundred Forty-Nine and 82/100 Dollars
($87,149.82), until further adjustment pursuant to Subsection 4.2(e) below. Said
adjustment of the Basic Rent shall not limit any subsequent rent adjustment
pursuant to Article 5 hereof.
 
(e) On the fifth anniversary of the Commencement Date, the Basic Rent shall be
increased to One Million Seventy-Seven Thousand One Hundred Seventy One and
80/100 Dollars ($1,077,171.80) annually, payable in advance in equal monthly
installments of Eighty-Nine, Seven Hundred Sixty-Four and 32/100 Dollars
($89,764.32), until further adjustment pursuant to Subsection 4.2(f) below. Said
adjustment of the Basic Rent shall not limit any subsequent rent adjustment
pursuant to Article 5 hereof.
 
(f) On the sixth anniversary of the Commencement Date, the Basic Rent shall be
increased to One Million One Hundred Nine Thousand Four Hundred Eighty-Six and
90/100 Dollars ($1,109,486.90) annually, payable in advance in equal monthly
installments of Ninety Two Thousand Four Hundred Fifty-Seven and 24/100 Dollars
($92,457.24), until further adjustment pursuant to Subsection 4.2(g) below. Said
adjustment of the Basic Rent shall not limit any subsequent rent adjustment
pursuant to Article 5 hereof.
 
(g) On the seventh anniversary of the Commencement Date, the Basic Rent shall be
increased to One Million One Hundred Forty-Two Thousand Seven Hundred
Seventy-One and 40/100 Dollars
 

4

--------------------------------------------------------------------------------





 
($1,142,771.40) annually, payable in advance in equal monthly installments of
Ninety-Five Thousand Two Hundred Thirty and 96/100 Dollars ($95,230.96), until
further adjustment pursuant to Subsection 4.2(h) below. Said adjustment of the
Basic Rent shall not limit any subsequent rent adjustment pursuant to Article 5
hereof.
 
(h) On the eighth anniversary of the Commencement Date, the Basic Rent shall be
increased to One Million One Hundred Seventy-Seven Thousand Fifty-Four and
50/100 Dollars ($1,177,054.50) annually, payable in advance in equal monthly
installments of Ninety-Eight Thousand Eighty-Seven and 87/100 Dollars
($98,087.87), until further adjustment pursuant to Subsection 4.2(i) below. Said
adjustment of the Basic Rent shall not limit any subsequent rent adjustment
pursuant to Article 5 hereof.
 
(i) On the ninth anniversary of the Commencement Date, the Basic Rent shall be
increased to One Million Two Hundred Twelve Thousand Three Hundred Sixty-Six and
10/100 Dollars ($1,212,366.10) annually, payable in advance in equal monthly
installments of One Hundred One Thousand Thirty and 51/100 Dollars
($101,030.51), throughout the remainder of the Term. Said adjustment of the
Basic Rent shall not limit any subsequent rent adjustment pursuant to Article 5
hereof.
 
4.3 Other Terms
 
. If the Term begins on a day other than the first day of a calendar month, or
ends on a day other than the last day of a calendar month, or if Basic Rent is
increased on other than the first day of a calendar month, Basic Rent for such
month shall be prorated based upon the number of days in such month. Basic Rent,
together with all other sums due hereunder (herein called “Additional Rent”),
shall be paid to the Landlord without deduction or offset of any kind, and in
advance and without demand (except as otherwise herein expressly provided) in
lawful money of the United States at the office of Landlord at the Project or
such other location and/or to such other person as Landlord may from time to
time designate in writing. The Basic Rent and Additional Rent may sometimes be
referred to herein collectively as the “rent.”
 
5. Rent Adjustments.
 
5.1 Operating Expenses. 
 
(a) “Base Operating Expenses and Real Property Taxes” shall mean the amount of
Project Expenses during the Base Year, as adjusted hereunder, expressed as an
amount per square foot of Total Area of the Building. “Base Year” shall mean
calendar year 2006.
 
(b) “Operating Expenses” means the total of all actual costs (except as set
forth herein) incurred by Landlord in connection with the management, operation,
maintenance, cleaning, protecting, servicing and repair of the Project.
Operating Expenses shall include, without limitation, (i) the cost of providing,
managing, operating, maintaining and repairing air conditioning, sprinkler, fire
and life safety, electricity, steam, heating, mechanical, ventilation, lighting,
escalator and elevator systems and all other utilities and the cost of supplies
and equipment and maintenance and service contracts in connection therewith;
(ii) the cost of repairs, general maintenance and cleaning, landscaping,
gardening, trash removal, telephone service, janitorial service, light bulb and
tube replacement (except for the non-Building-standard light bulbs and tubes
replaced within the Premises and within the premises of other tenants of the
Project which are paid for directly by Tenant and such other tenants of the
Project), and supplies, security and parking shuttle service; (iii) the cost of
fire, extended coverage, boiler, sprinkler, apparatus, public liability,
property damage, rent, earthquake and other insurance; (iv) wages, salaries and
other labor costs including taxes, insurance, retirement, medical and other
employee benefits of on-site Building personnel at the level of building manager
and below (or, if there is not an on-site building manager, a reasonable
allocation of personnel costs of a designated off-site manager based on such
manager’s time spent on the Building and Building matters); (v) fees, charges
and other costs, including management fees, consulting fees, legal fees and
accounting fees, of all independent contractors engaged by Landlord or
reasonably charged by Landlord if Landlord performs management services in
connection with the Project, provided that, with respect to management services
charged by Landlord, Operating Expenses may include an annual fee not in excess
of three percent (3%) of gross revenue of the Project; (vi) the fair market
rental value of the Building manager’s offices and storage areas in the
Building, provided said offices and storage areas are devoted solely to the
management, operation, maintenance or repair of the Project; (vii) the cost of
business licenses; (viii) fees imposed by any federal, state or local government
for fire
 

5

--------------------------------------------------------------------------------





 
and police protection, trash removal, community services or other similar
services which do not constitute Real Property Taxes; (ix) any charges which are
payable by Landlord pursuant to a service agreement with the City of Santa
Monica, under a special assessment district or pursuant to any other lawful
means; (x) the costs of contesting the validity or applicability of any
governmental enactment which would increase Operating Expenses; (xi) capital
costs incurred in connection with any equipment, device or other improvement
reasonably anticipated to achieve economies in the operation, maintenance or
repair of the Project or portion thereof, or to comply with Applicable Laws not
effective with respect to the Project on the date hereof; provided, however, the
same shall be amortized (including interest at Landlord’s cost of funds on the
unamortized cost) over the shorter of (A) the useful life, or (B) the cost
recovery period (i.e., the anticipated period to recover the full cost of such
capital item from cost savings achieved by such capital item) of the relevant
capital item as reasonably determined by Landlord; and (xii) depreciation of the
cost of acquiring or the rental expense of personal property used in the
maintenance, operation and repair of the Building or Project. For purposes of
computing rent adjustments pursuant to this Article 5, Operating Expenses for
the entire Project shall be equitably allocated and charged to Tenant as an
amount per square foot of Rentable Area. Operating Expenses shall be adjusted to
reflect one hundred percent (100%) occupancy of the Project during any period in
which the Project is not one hundred percent (100%) occupied, including, if
applicable, the Base Year. Said adjustment to reflect one hundred percent (100%)
occupancy shall be applied only to Operating Expenses which by their nature vary
based on the occupancy of the Project and not applied to Operating Expenses
which by their nature are fixed independently of the level of occupancy of the
Project, all as determined in accordance with generally accepted accounting and
management practices consistently applied. In no event shall the components of
Operating Expenses for any Lease Year related to costs for electricity, Project
security or insurance be less than the components of Operating Expenses related
to costs for electricity, Project security or insurance, respectively, in the
Base Year. Operating Expenses shall not include the following:
 
(1) The cost of repairs to the Building including the Premises, to the extent
the cost of the repairs is reimbursed by insurance, or which, in the case of
major, non-capital repairs to the Project which are necessitated as a result of
a casualty caused by an earthquake or a terrorist act and which are uninsured;
provided, however, the cost of such uninsured non-capital repairs may be
amortized and such annual amortized cost may be passed through as Operating
Expenses to the extent such annual amortization costs do not exceed Two Dollars
($2.00) per square foot of Rentable Area per annum (such amortization shall be
over the useful life of the applicable repair, determined in accordance with
generally accepted accounting and management practices);
 
(2) Costs arising from correction of latent defects in the Tenant Improvements
installed by Landlord (but not by Tenant), or in the Base Building Improvements;
 
(3) Marketing costs, including, without limitation, attorneys’ fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, leasing
commissions paid to agents of Landlord, other brokers or any other persons in
connection with the leasing of premises in the Building;
 
(4) The cost (inclusive of permits, licenses and inspections) of improving or
renovating space for tenants (including Tenant) or space vacated by any tenant
(including Tenant) and the cost of relocating or moving any tenant (including
any rental paid for or reimbursed to any tenant and any other consideration,
incentive or amount paid or given to any tenant in consideration of moving into
or out of the Project;
 
(5) The cost of utilities or services charged to individual tenants (including
Tenant) and payroll, material and contract costs of other services charged to
tenants (including Tenant);
 
(6) The cost of painting and decorating the Premises or the premises of other
tenants;
 
(7) The depreciation of the Building and other real property structures in the
Project;
 
(8) Interest, points and fees on debt or amortization or other principal
payments on any real property mortgages or deeds of trust and ground lease
payments or any other debt instrument encumbering
 

6

--------------------------------------------------------------------------------





 
the Building or the Project, and other costs and charges in connection
therewith, such as, without limitation, legal fees and brokerage fees;
 
(9) Legal, accounting, auditing and other related expenses associated with the
negotiation and enforcement of leases or the defense of Landlord’s title to the
Land, the Building or other portions of the Project;
 
(10) Advertising and promotional costs incurred directly for leasing space in
the Building or other portions of the Project;
 
(11) Landlord’s general corporate overhead and general administrative expenses
not related to the operation of the Project;
 
(12) Subject to Paragraph 5.1(b)(v) or as specifically provided otherwise in
this Lease, and including the management fees payable to Landlord or its
subsidiaries or affiliates, the overhead and profit increments paid to Landlord,
or to any subsidiary or affiliate of Landlord, for goods and/or services in the
Building, to the extent such overhead and profit increments exceed the costs of
comparable first-class, high quality goods and/or services, delivered or
rendered by unaffiliated third parties of comparable reputation, stature,
experience and quality to Landlord, on a competitive basis; provided that a
management fee equal to three percent (3%) of the gross revenues of the Project
annually, payable to Landlord or its affiliate, shall be permitted as part of
Operating Expenses;
 
(13) Subject to Paragraph 5.1(b)(v), costs associated with the operation of the
business of the partnership or entity which constitutes Landlord as the same are
distinguished from the costs of operation of the Building, including partnership
accounting and legal matters, costs of defending any lawsuits with any mortgagee
(except as the actions of Tenant may be in issue), costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord’s interest
in the Building, costs of any disputes between Landlord and its employees (if
any) not engaged in Building operation, disputes of Landlord with Building
management, or outside fees paid in connection with disputes with other tenants;
 
(14) Any compensation paid to clerks or attendants in commercial concessions
operated by Landlord and compensation paid to employees for leasing space in the
Building or other portions of the Project;
 
(15) All items and services for which Tenant or any other tenant in the Building
reimburses or is contractually bound to reimburse Landlord (other than through
Operating Expenses) and all items and services supplied selectively to any
tenant without reimbursement (regardless of whether such items and services
would be required to be reimbursed by Tenant under this Lease), provided that,
any item or service supplied selectively to Tenant shall be paid for by Tenant;
 
(16) The cost of payroll for clerks and attendants, bookkeeping, garage keepers
insurance, parking management fees, tickets, striping and uniforms and other
direct costs of operating the parking facilities;
 
(17) Costs of capital improvements, replacements, repairs or alterations to the
Building and other portions of the Project except as otherwise included in
Operating Expenses pursuant to Paragraph 5.1(b)(xi) above;
 
(18) Costs of repairs or modifications to the Building, Project or Premises due
to Landlord’s failure, if any, to construct the Building, Project or Premises in
full compliance with governmental regulations, ordinances and laws effective
with respect to such construction at the time of such construction;
 
(19) The cost of any political or charitable donations or contributions;
 
 

7

--------------------------------------------------------------------------------





 
(20) Interest, fines or penalties assessed as a result of Landlord’s failure to
make payments in a timely manner, unless such failure is reasonable under the
circumstances in accordance with the standard of operation set forth in
Paragraph 7.1(g) below;
 
(21) Costs of complying with laws, codes, regulations or ordinances relating to
Hazardous Materials including capital expenditures relating thereto and/or
testing, reporting, monitoring, clean-up, management of, administration of, and
defense of claims relating to Hazardous Materials which are incurred (A) as a
result of the presence of Hazardous Materials in the Project as of November 1,
2003 or which were thereafter placed thereon by Landlord or Landlord’s agents or
contractors in the course of construction or operation of the Project, including
the selection and use of building materials which Landlord should have known
were Hazardous Materials at the time of their installation or (B) as a result of
the presence of Hazardous Materials in the soil or groundwater under the Project
on or before the date of execution of this Lease (provided, however, unless
caused by the gross negligence or willful misconduct of Landlord, its agents or
employees, Operating Expenses shall include costs incurred in connection with
the clean-up, remediation, monitoring, management and administration of (and
defense of claims related to) the presence of Hazardous Materials used by
Landlord in connection with the operation, repair and maintenance of the Project
to perform Landlord’s obligations under this Lease (such as, without limitation,
fuel oil for generators, cleaning solvents, and lubricants) and which are
customarily found or used in first-class office buildings). Except to the extent
such costs are the responsibility of Tenant under Article 16, all other costs
and expenses associated with the compliance with such laws, codes, regulations
or ordinances relating to all other Hazardous Materials shall be included as
Operating Expenses. As used herein, the term “Hazardous Materials” means any
hazardous or toxic substance which is listed or defined as a “hazardous waste,”
“restricted hazardous waste,” or “hazardous substance” under any municipal,
state or federal law, code or other regulation, or which would require removal,
treatment or remedial action pursuant to standards established by the California
Department of Health Services.
 
(22) Costs of purchasing, installing and replacing art work or decorative
features, excluding replacements required as a result of normal wear and tear
(to the extent properly capitalized under generally accepted accounting and
management practices) in the Building or elsewhere in the Project;
 
(23) Except for making repairs or keeping permanent systems in operation while
repairs are being made, rentals and other related expenses incurred in leasing
air conditioning systems, elevators or other equipment ordinarily considered to
be of a capital nature, except equipment not affixed to the Building which is
used in providing janitorial or similar services;
 
(24) Expenses incurred by Landlord for use of any portions of the Building to
accommodate events including, but not limited to shows, promotions, kiosks,
displays, filming, photography, private events or parties, ceremonies, and
advertising beyond the normal expenses otherwise attributable to providing
Building services, such as lighting and HVAC to such public portions of the
Building in normal Building operations during standard Building hours of
operation;
 
(25) Costs of flowers, gifts, balloons, etc. provided to any entity whatsoever,
to include, but not limited to, Tenant, other tenants, employees, vendors,
contractors, prospective tenants and agents;
 
(26) Costs of any “tenant relations” parties, events or promotion not consented
to by an authorized representative of Tenant in writing;
 
(27) Any bad debt loss, rent loss or reserves for bad debts or rent loss;
 
(28) Costs incurred by Landlord due to the violation by Landlord or any tenant
of the terms and conditions of any lease of space in the Building;
 
(29) Costs arising from Landlord’s breach of this Lease;
 
(30)  Management fees computed using a percentage above 3% or the percentage
utilized during the Base Year;
 
 

8

--------------------------------------------------------------------------------





 
(31) Reserves of any kind;
 
(32) Costs incurred in connection with the upgrading of the Building to comply
with disability, life, fire and safety codes, ordinances, statutes or other laws
in effect with respect to the Project prior to November 1, 2003; and
 
(33) Costs of validated parking for Landlord’s visitors to the Building.
 
Landlord agrees that Landlord will not collect or be entitled to collect
Operating Expenses from all of its tenants in an amount which is in excess of
one hundred percent (100%) of the Operating Expenses actually paid or incurred
by Landlord in connection with the operation of the Project. All assessments and
premiums which are not specifically charged to Tenant because of what Tenant has
done, which can be paid by Landlord in installments, shall be paid by Landlord
in the maximum number of installments permitted by law and not included as
Operating Expenses except in the year in which the assessment or premium
installment is actually paid; provided, however, that if the prevailing practice
in comparable buildings is to pay such assessments or premiums on an earlier
basis, and Landlord pays on such basis, such assessments or premiums shall be
included in Operating Expenses as paid by Landlord, and Landlord may, in such
event, include any accrued interest (resulting from such assessments or
premiums) in its computation of Operating Expenses. Each time Landlord provides
Tenant with an actual and/or estimated statement of Operating Expenses, such
statement shall be in a format containing at least the level of detail as such
statements normally provided by Landlord as of the date hereof.
 
(c) “Real Property Taxes” shall mean all taxes, assessments (special or
otherwise) and charges levied upon or with respect to the Project and ad valorem
taxes on personal property used in connection therewith. Real Property Taxes
shall include, without limitation, any tax, fee or excise on the act of entering
into this Lease, on the occupancy of Tenant, the rent hereunder or in connection
with the business of owning and/or renting space in the Project which are now or
hereafter levied or assessed against Landlord by the United States of America,
the State of California or any political subdivision, public corporation,
district or other political or public entity, and shall also include any other
tax, assessment, fee or excise, however described (whether general or special,
ordinary or extraordinary, foreseen or unforeseen), which may be levied or
assessed in lieu of, as a substitute for, or as an addition to, any other Real
Property Taxes. Landlord may pay any such special assessments in installments
when allowed by law, in which case Real Property Taxes shall include any
interest charged thereon. Real Property Taxes shall also include any private
assessments or the Building’s contribution towards a private cost-sharing
agreement for the purpose of augmenting or improving the quality of service and
amenities normally provided by governmental agencies. Real Property Taxes shall
also include legal fees, costs and disbursements incurred in connection with
proceedings to contest, determine or reduce Real Property Taxes. Real Property
Taxes shall not include income, franchise, transfer, inheritance or capital
stock taxes, unless, due to a change in the method of taxation, any of such
taxes are levied or assessed against Landlord, in whole or in part, in lieu of,
as a substitute for or as an addition to, any other tax which would otherwise
constitute a Real Property Tax. The amount of Real Property Taxes for the Base
Year attributable to the valuation of the Project, inclusive of tenant
improvements, shall be referred to herein as “Base Taxes.” If, in any Lease Year
subsequent to the Base Year, the amount of Real Property Taxes decreases, then
for purposes of that Lease Year and all subsequent Lease Years in which such
decrease in Real Property Taxes occurs, the Base Taxes shall be decreased by an
amount equal to the decrease in Real Property Taxes.
 
5.2 Additional Rent for Operating Expenses and Taxes
 
. If, for any Lease Year (as defined in Section 5.4), the Operating Expenses and
Real Property Taxes for the Project, expressed as an amount per square foot of
Total Area in the Building, is higher than the Base Operating Expenses and Real
Property Taxes, then Tenant shall pay to Landlord as Additional Rent for such
Lease Year (and any subsequent Lease Year until further adjustment in accordance
with this Article 5) a sum equal to the amount by which the Operating Expenses
and Real Property Taxes for the Project (per square foot of Total Area in the
Building) for such Lease Year exceeds the Base Operating Expenses and Real
Property Taxes, multiplied by the number of square feet of Total Area of the
Premises. Notwithstanding anything to the contrary set forth in this Article 5,
when calculating the Base Operating Expenses and Real Property Taxes, the Base
Taxes shall not include (in each case to the extent same are not included in
subsequent Lease Years) any increase in Real Property Taxes attributable to
special assessments, charges, costs, or fees, or due to modifications or changes
in governmental laws
 

9

--------------------------------------------------------------------------------





 
or regulations, including but not limited to the institution of a split tax
roll, and Operating Expenses shall exclude market-wide increases (in each case
to the extent same are not included in subsequent Lease Years) due to
extraordinary circumstances, including, but not limited to, boycotts and
strikes, and utility rate increases due to extraordinary circumstances
including, but not limited to, conservation surcharges, boycotts, embargoes or
other shortages and amortized costs (in each case to the extent same are not
included in subsequent Lease Years) relating to capital improvements.
 
5.3 Payment
 
. Prior to the commencement of each Lease Year, or as soon thereafter as
possible, Landlord shall furnish to Tenant a statement containing Landlord’s
reasonable estimate of the Operating Expenses and Real Property Taxes
(collectively, “Project Expenses”) for such Lease Year and a calculation of the
Additional Rent, if any, payable by Tenant for such Lease Year pursuant to
Section 5.2 on the basis of such estimate. If the Lease Year is a full year,
Tenant shall pay to Landlord one-twelfth (1/12) of the amount of said Additional
Rent on each monthly rent payment date during such year (commencing on January
1) until further adjustment pursuant to this Section 5.3. If the Lease Year is a
partial year, Tenant shall pay to Landlord on each monthly rent payment date in
such partial year an amount equal to said Additional Rent divided by the number
of months in said partial Lease Year. If Landlord’s statement is furnished after
the start of the Lease Year, then on the next monthly rent payment date Tenant
shall pay the entire portion of the Additional Rent attributable to portions of
the Lease Year prior to such date. Landlord may reasonably adjust Tenant’s
monthly rent payments under this Article 5 from time to time during the Lease
Year to reflect the then current or estimated Project Expenses and actual
expenditures made during the elapsed portion of the Lease Year. Following each
Lease Year, Landlord shall furnish to Tenant a statement prepared by a firm of
certified public accountants selected by Landlord showing the actual Project
Expenses during the previous Lease Year, and Landlord shall compute any charge
or credit to Tenant necessary to adjust rent previously paid by Tenant to
reflect the actual Project Expenses. If such statement and computation reveal an
underpayment, Tenant shall promptly pay to Landlord an amount equal to such
underpayment (whether or not this Lease has expired or been terminated), and if
such statement and computation show an overpayment, Landlord shall credit the
next monthly rental payment of Tenant with an amount equal to such overpayment,
or, if the Term has expired, refund the overpayment to Tenant.
 
5.4 Lease Year; Proration
 
. “Lease Year” shall mean the whole or partial calendar year commencing on the
Commencement Date and ending on December 31 of the year in which the
Commencement Date occurs, and all subsequent calendar years within the Term. The
amount of Additional Rent payable under this Article 5 shall be proportionately
abated in the case of a partial month or if the Lease Year is less than 365
days.
 
5.5 Direct Costs
 
. Any costs or expenses for services or utilities in excess of those required by
this Lease to be supplied by Landlord, not otherwise included in Operating
Expenses, and which are attributable directly to Tenant’s use or occupancy of
the Premises shall be paid in full by Tenant as Additional Rent when such costs
are incurred or, if Landlord makes such payments, within five (5) days after
being billed therefor by Landlord.
 
5.6 Audit
 
. Landlord shall maintain in a safe and orderly manner all of its records
pertaining to the Additional Rent payable pursuant to this Article 5 for a
period of three (3) years after the completion of each calendar year. Landlord
shall maintain such records on a current basis and in sufficient detail to
permit adequate review thereof and, at all reasonable times, after reasonable
notice, copies of such records shall be available to Tenant’s accounting
personnel (but not other representatives except as set forth in this Section
5.6) for such purposes at the management office of the Project. If Tenant
disputes the year-end statement provided under Section 5.3 above, provided an
Event of Default (as defined in Article 22) does not exist, Tenant may, by
written notice to Landlord within one (1) years after receipt of Landlord’s
statement for a particular Lease Year, cause an audit to be commenced of the
Project Expenses for such Lease Year by a regionally or nationally recognized
firm of certified public accountants on a non-contingency fee basis, at Tenant’s
sole expense (except as provided below), to verify if Landlord’s statement was
accurate. If such audit reveals an overpayment of Project Expenses for the year
covered by such statement, then,
 

10

--------------------------------------------------------------------------------





 
provided Landlord does not reasonably dispute the result of such audit, Landlord
shall credit the next monthly rent payment of Tenant, or if the Term has
expired, and, in any event, with respect to any amount of the credit due Tenant
in excess of the next monthly rent payment Landlord shall refund the overpayment
or such excess, as applicable, within thirty (30) days after final determination
of the amount due Tenant. If any such overpayment is not refunded or credited to
Tenant within thirty (30) days after such overpayment is determined hereunder,
the amount of such overpayment shall bear interest at the lesser of two percent
(2%) in excess of the Reference Rate (as defined in Paragraph 22.2(b)) or the
maximum rate permitted by law, from the date of such determination until paid or
credited to Tenant. If such audit reveals an underpayment of Project Expenses
for the year covered by the most recent statement, then provided Tenant does not
reasonably dispute the results of such audit, Tenant shall pay the same with its
next monthly rent payment, or if the Term has expired, within thirty (30) days
after receipt of the audit results. If Landlord or Tenant disagrees with the
results of any such audit, either party may submit such results to arbitration
in accordance with the provisions of Section 30.20, and such arbitration shall
be final and binding on Landlord and Tenant. Tenant’s failure to dispute a
year-end statement and conduct an audit of Project Expenses within one (1) years
after receipt of Landlord’s statement for a particular Lease Year shall
constitute Tenant’s acknowledgement of the accuracy of such statement. Tenant
agrees to keep the results of any audit hereunder confidential. Tenant agrees to
pay the cost of any audit hereunder by Tenant; provided that if the audit
reveals, with respect to any Lease Year, that Landlord has billed Tenant for
Tenant’s share of Project Expenses more than four percent (4%) in excess of the
Project Expenses that Tenant should pay for such Lease Year pursuant to the
terms of the Lease, then Landlord shall pay the reasonable cost of such audit.
If Tenant is denied the right to conduct an audit hereunder because an Event of
Default is claimed to exist at the time of Tenant’s request for an audit, and if
it is later finally determined by a court or other tribunal having jurisdiction
that such Event of Default did not then exist, then Tenant’s right to cause an
audit to be commenced for the applicable Landlord’s statement shall be
reinstated for a sixty (60) day period after such final determination and
written notice to Tenant thereof.
 
6. Abatement for Untenantability.
 
If the Premises or any portion thereof are rendered untenantable and are not
used by Tenant for a period of five (5) consecutive days or any ten (10)
business days in any twelve (12) month period (the “Eligibility Period”) as a
result of failure in the water, sewage, life/safety, vertical transportation,
air conditioning, heating, ventilating or electrical systems of the Project or
due to any condition or circumstance referred to in Section 7.3 below, or as a
result of any Damage (as defined in Section 12.1), or as a result of any taking
by eminent domain described in Article 13, or as a result of the presence or
introduction of Hazardous Materials (as defined in Subsection 5.1(b)(21)) at the
Project in violation of Applicable Laws (provided the same were not introduced
by Tenant), or as a result of any repair, maintenance or alteration performed by
Landlord which interferes with Tenant’s use of the Premises, Tenant’s rent shall
be reduced and abated after the expiration of the Eligibility Period for such
time as the Premises or such portion thereof remain untenantable and are not
used by Tenant, in the proportion that the Rentable Area of the portion of the
Premises rendered untenantable and not used by Tenant bears to the total
Rentable Area of the Premises, provided, however, there shall be no abatement of
rent if Landlord provides to Tenant and Tenant uses other space in the Project
which is reasonably suited for the temporary operation of Tenant’s business and
Landlord pays for the costs incurred by Tenant to move to such other space.
Provided, however, Tenant shall not be entitled to an abatement of rent to the
extent the failure of the Building Systems was caused by the intentional
deliberate acts of Tenant’s authorized agents or employees intended to result in
Tenant being entitled to an abatement of rent. Notwithstanding the foregoing,
during any rent abatement under this Lease, Tenant shall pay Landlord Additional
Rent for all services and utilities provided to and used by Tenant during the
period of the rent abatement. However, if due to the causes referred to in the
first sentence of this Article 6, any portion of the Premises is rendered
untenantable for a period of time in excess of the Eligibility Period, and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, the rent for the entire Premises shall be
abated; provided, however, if Tenant reoccupies and conducts its business from
any portion of the Premises during such period, the rent allocable to such
reoccupied portion, based on the proportion that the Rentable Area of such
reoccupied portion of the Premises bears to the total Rentable Area of the
Premises, shall be payable by Tenant from the date such business operations
commence. If Tenant’s right to abatement occurs because of Damage to the
Premises, Tenant’s abatement period shall continue until Tenant has been given
reasonably sufficient time, and reasonably sufficient access to the Premises,
for the restoration of the Premises and installation of Tenant’s property,
furniture, fixtures and equipment and to move in. To the extent rental loss
insurance carried by Landlord, the premiums for which are
 

11

--------------------------------------------------------------------------------





 
included in Operating Expenses, covers rent loss for any portion of the
Eligibility Period, the Eligibility Period shall be reduced to the extent of
such coverage.
 
7. Utilities and Services.
 
7.1 Landlord Obligations
 
. In accordance with the standards set forth in Paragraph 7.1(g), Landlord shall
furnish the following services and utilities to the Premises, the cost of which
shall be included in Operating Expenses except as specifically provided
otherwise herein, during the periods from 8:00 a.m. to 6:00 p.m., Monday through
Friday and 9:00 a.m. to 1:00 p.m. Saturday, except New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, the day after Thanksgiving,
Christmas Day (on the days such holidays are generally observed) and such other
holidays as are generally recognized by Class A office buildings in the Santa
Monica/West Los Angeles area, and subject to rules and regulations from time to
time established by Landlord (such hours and days of operation are herein called
“Normal Working Hours”):
 
(a) HVAC. Landlord shall furnish heating, ventilation and air conditioning
(“HVAC”) in amounts required for the use and occupancy of the Premises for
normal office purposes. Tenant shall not, without Landlord’s prior written
consent, use any equipment or lighting or occupy the Premises with personnel so
that heat generated by such use or occupancy materially and adversely affects
the ambient temperature otherwise maintained in the Premises by the HVAC system
under normal operation. In the event such use or occupancy affects the ambient
temperature, , after notice to Tenant and after Tenant has had a reasonable
opportunity to modify the conditions of such usage or occupancy to mitigate such
effect on the ambient temperature, Landlord shall have the right to install any
machinery or equipment which Landlord reasonably deems necessary to restore
temperature balance, including without limitation, modifications to the standard
air conditioning equipment, and the Actual Cost (as defined below) thereof
including the Actual Cost of installation and any additional cost of operation
and maintenance incurred thereby, shall be paid by Tenant to Landlord upon
demand by Landlord. Landlord makes no representation with respect to the
adequacy or fitness of the HVAC equipment in the Building to maintain
temperatures which may be required for, or because of, any equipment of Tenant,
and Landlord shall have no liability for loss or damage in connection therewith.
Landlord shall also provide HVAC services during other than Normal Working Hours
(“After Hours HVAC”), subject to the following terms and conditions:
 
(1) Landlord shall provide the After Hours HVAC in the event Tenant gives
Landlord advance notice of its need for such service no later than 3:00 p.m. on
Monday through Friday (except holidays referred to above) that Tenant requires
the services, and no later than 3:00 p.m. on the last business day preceding the
weekend or holiday that Tenant requires the service. In addition and
notwithstanding the foregoing, Tenant may contact the Building manager or
on-site Building engineer at any reasonable time to order After Hours HVAC, and
Landlord shall, to the extent reasonably practicable, provide After Hours HVAC
service as requested by Tenant, even if Tenant failed to give notice within the
time periods specified above. If After Hours HVAC is designed to be available
under an automated system on demand from Tenant, Tenant shall be entitled to
such service.
 
(2) Landlord will provide the After Hours HVAC at the “Actual Cost,” defined
below. There shall be no start-up charges and minimum usage for After-Hours HVAC
service after the first hour. Landlord shall give Tenant not less than twenty
(20) days prior notice of any change in the Actual Cost of After Hours HVAC. The
foregoing direct charges shall be payable by Tenant as Additional Rent on the
next rent payment date at least fifteen (15) days following submission of a
reasonably detailed invoice therefor by Landlord.
 
(b) Electricity. Landlord shall furnish to the Premises electric current for
HVAC, and an average of six (6) watts of electric current for connected load and
one and one half (1.5) watts of electric current for lighting per square foot of
Usable Area (“Electric Capacity”). Tenant acknowledges that the Building is
supplied with electrical power by a single electrical feed serviced by Southern
California Edison. Tenant shall not install or operate any machinery, appliances
or equipment in the Premises or the Building which will in any way increase the
amount of electricity usually furnished or supplied for use of the Premises as
general office space in excess of the Electric Capacity; nor shall Tenant
connect any apparatus, device, machinery, appliances or equipment (except
through existing electrical outlets in the Premises) or as approved by Landlord
with respect to the Tenant
 

12

--------------------------------------------------------------------------------





 
Improvements installed pursuant to Exhibit “D” hereto or Alterations, for the
purpose of using electric current, which approval will not be withheld unless a
Design Problem exists. Tenant agrees to pay directly (instead of as part of
Operating Expenses and in addition to Operating Expense payments pursuant to
Section 5.1) for the cost of electrical current, at Actual Cost, used by Tenant
which exceeds the amount of such current typically used by other tenants in the
Project or a common base amount for all tenants reasonably established by
Landlord such that the allocation of electricity costs to all tenants in the
Project through Operating Expenses would otherwise be materially distorted or
unfair. If Landlord determines at any time during the Term that Tenant is using
such excess amount of electric current, Landlord shall have the right, at its
sole cost and expense and without charge to Tenant, to install a submeter on any
floor or floors of the Premises to determine the actual amount of electric
current which Tenant is utilizing from time to time. If such submeter indicates
that Tenant’s usage of electric current exceeds the amount of such electric
current typically used by other tenants in the Project or the common base amount
referred to above and that the allocation of electricity costs to all tenants in
the Project through Operating Expenses is, therefore, materially distorted or
unfair, then Tenant shall pay Landlord the Actual Cost of the installation of
such submeter and shall pay directly (instead of as part of Operating Expenses)
for the Actual Cost of such excess electric current usage plus any additional
Actual Cost incurred in keeping account of the electric current so consumed;
provided that such costs paid by Tenant and by other tenants of the Project as
if they have similar provisions which are applied under their leases (whether or
not actually paid by such other tenants) shall be excluded from Operating
Expenses for purposes of Additional Rent payable under Article 5. Landlord shall
have the right to install such submeter at any time and from time to time during
the Term or any renewal thereof.
 
(c) Elevators. Landlord shall furnish freight and passenger elevator services to
the Premises during Normal Working Hours. During all other hours, Landlord shall
furnish passenger elevator cab service in the elevator bank serving the Premises
on an as needed basis, and, by prior arrangement with Landlord’s project
manager, freight elevator service. In addition, if Tenant requires extended or
uninterrupted use of the freight elevator for other than normal deliveries to
the Premises (such as for a special move or alterations), then Landlord shall
provide freight elevator service by prior arrangement with the manager of the
Building the Actual Cost of which shall be charged to Tenant in accordance with
Section 7.2.
 
(d) Water. Landlord shall make available water for normal lavatory and drinking
purposes to be drawn from the public lavatory in the core of the floor on which
the Premises are located twenty-four (24) hours per day, seven (7) days per
week.
 
(e) Janitorial. Landlord shall provide janitorial service five (5) nights per
week generally consistent with that furnished in other first-class office
buildings in the Santa Monica/West Los Angeles area. Landlord shall not be
required to provide other than Building standard janitorial services for
portions of the Premises used for storage, mailroom, storage room or similar
purposes, or preparing or consuming food or beverages, nor shall Landlord be
required to provide janitorial services to areas secured, obstructed or locked
by Tenant, or used as a lavatory, other than the lavatory rooms shown on the
floor plan of the Premises to be attached hereto as Exhibit “A.” 
 
(f) Access; Security. Landlord shall furnish to Tenant’s employees and agents
access to the Premises and the Parking Garage on a seven (7) day per week,
twenty-four (24) hour per day basis, subject to compliance with such reasonable
and non-discriminatory security measures as shall from time to time be in effect
for the Building and/or the Project, Landlord maintenance activities and the
reasonable and non-discriminatory rules and regulations from time to time
established by Landlord. Landlord shall provide twenty-four (24) hour building
security equipment, procedures and personnel for the Project which are
comparable with those used in other comparable buildings in the Santa
Monica/West Los Angeles area. Landlord does not warrant the effectiveness of
said security equipment, procedures and personnel.
 
(g) Standard of Operation. Landlord agrees that it will cause the Project to be
operated and managed, and services provided, in a manner consistent with that of
a reasonably prudent building manager of a Class A office building located in
the Santa Monica/West Los Angeles area (“First Class Project”), and in a manner
which is efficient and reasonably controls Project Expenses but is consistent
with the character of the Project as a First Class Project in compliance with
all laws and shall maintain the Project in first-class condition and operating
order.
 
 

13

--------------------------------------------------------------------------------





 
(h) Actual Cost Definition. “Actual Cost” , as used in this Lease, means the
actual costs incurred by Landlord (including Landlord’s reasonably estimated
related administrative cost for the cost of services to the extent not already
included in Operating Expenses and if applicable, depreciation related to
increased utilization of HVAC related equipment and other equipment, as
applicable) in providing the applicable service, including, without limitation,
After Hours HVAC.
 
7.2 Extraordinary Services
 
. Freight and passenger elevator services, HVAC, electricity, water, and access
to and use of the loading dock facilities will be available twenty-four (24)
hours a day, subject to the provisions of this Article 7. Landlord may charge
Tenant, at Landlord’s Actual Cost, and establish reasonable rules and
regulations for any of the following: (a) the use of any After Hours HVAC by
Tenant (at Landlord’s Actual Cost); (b) the usage of any services provided to
Tenant (including without limitation, passenger or freight elevator service, or
use of the loading dock facilities by Tenant when and if Tenant’s use of the
loading dock requires the use of personnel for the operation and/or security of
the Building) at any time other than during Normal Working Hours except as set
forth in Paragraph 7.1(c); (c) additional or unusual janitorial services
required because of any unusual, non-building standard improvements in the
Premises, the negligence of Tenant, the nature of Tenant’s business (including
the operation of Tenant’s business other than during Normal Working Hours); and
(d) the removal of any refuse and rubbish from the Premises except for discarded
material placed in wastepaper baskets and left for emptying as an incident to
Landlord’s normal cleaning of the Premises. Landlord agrees that the initial
Tenant Improvements installed by Tenant shall not be deemed non-building
standard improvements. The foregoing direct charges shall be payable by Tenant
as Additional Rent on the later to occur of the next rent payment date after
submission of an invoice therefor by Landlord or ten (10) days after Tenant’s
receipt thereof. Notwithstanding anything to the contrary contained in this
Lease, if Landlord determines at any time during the Term that Tenant is using
excess electricity or HVAC services, Landlord shall have the right, at its
option, to meter and charge all tenants in the Building, including Tenant,
directly for their use of electricity or chilled water for HVAC services within
their respective premises. In such event, following the commencement of such
separate metering, (i) Tenant shall pay such charges as Additional Rent on a
monthly basis on the later to occur of the next rent payment date after
submission of an invoice therefor by Landlord or ten (10) days after Tenant’s
receipt thereof, and (ii) all such direct charges shall be excluded from
Operating Expenses under Article 5.
 
7.3 Interruption in Utility Services
 
. Landlord shall not be liable for damages or otherwise for failure, stoppage or
interruption of any services or utilities or unavailability of access to the
Project, nor shall the same be construed either as an eviction of Tenant, or
result in an abatement of rent (except as provided in Article 6), when such
failure is caused by acts of God, accidents, breakage, repairs, strikes,
lockouts, other labor disputes, other force majeure events, or by the making of
repairs, alterations or improvements to the Premises or the Building, or the
limitation, curtailment, rationing or restriction on supply of fuel, steam,
water, electricity, labor or other supplies or for any other condition beyond
Landlord’s reasonable control, including without limitation, any governmental
energy conservation program or legal requirement. If any governmental entity
imposes mandatory or voluntary controls or guidelines on Landlord or the Project
or any part thereof, relating to the services provided by Landlord, or the
reduction of emissions, Landlord may make such alterations to the Building or
any other part of the Project related thereto and take such other steps as are
necessary to comply with such controls and guidelines (provided that Landlord
may do so with respect to voluntary controls or guidelines only to the extent
such action by Landlord is consistent with the standards set forth in
Paragraph 7.1(g) above), the cost of such compliance and alterations shall be
included in Operating Expenses, and Landlord shall not be liable therefor, for
damages or otherwise, nor shall the same be construed either as an eviction of
Tenant, or result in an abatement of rent, subject, however to the provisions of
Article 6 above. Landlord shall, to the extent commercially reasonable, perform
all alterations and repairs after normal business hours and/or on weekends and
shall endeavor to minimize any interruptions to Tenant’s normal and customary
business operations.
 
8. Alterations.
 
8.1 Restriction on Alterations. 
 
 

14

--------------------------------------------------------------------------------





 
(a) Tenant may make alterations, additions or improvements to the Premises after
the Commencement Date (collectively, “Alterations”) which do not create a Design
Problem.(as defined in Section 8.1(c)), on the terms and conditions set forth in
this Article 8 and provided Tenant submits its plans, including floor load
calculations, for such Alterations to Landlord at least fifteen (15) business
days prior to commencement of construction of such Alterations (except as to
decorative items, minor repairs or installations of trade fixtures and furniture
for which plans are not required) and subject to Landlord’s consent to the
extent required under Section 8.1(b). Alterations shall be scheduled through
Landlord and each of Tenant’s contractors shall cooperate and coordinate with
Landlord and Landlord’s contractor so that there shall be no disruption of the
Building Systems or Service Facilities or of any other construction on or in the
Project. Within ten (10) days after receipt of the plans for Alterations,
Landlord shall inform Tenant, in good faith, whether such Alterations will
create a Design Problem. If Landlord indicates that such Alterations will create
a Design Problem, Landlord will have five (5) additional days to inform Tenant
of its disapproval, and the reasons for such disapproval, and what changes or
conditions could be made or satisfied to obtain Landlord’s approval. Under no
circumstances shall Tenant make any Alterations that create a Design Problem
without Landlord’s prior consent, which Landlord may withhold in its discretion.
 
(b) If the proposed Alterations in, to or about the Premises or the Building
individually or cumulatively will not create a Design Problem, Tenant may make
such Alterations with the prior written consent of Landlord, which Landlord
shall not unreasonably withhold or delay beyond fifteen (15) days following
request for the consent and any submittal of plans required hereunder, and which
may only be conditioned upon (i) the right to approve the plans and
specifications for any work provided that Landlord shall not disapprove such
plans if a Design Problem is not created, (ii) the right to require reasonable
supplemental insurance satisfactory to Landlord and naming Landlord as an
additional insured, (iii) requirements as to the manner in which or the time or
times at which work may be performed and (iv) the right to approve the
contractor or contractors to perform the Alterations, which approval shall not
be unreasonably withheld or delayed. No approval shall be required to paint or
cover walls or for the installation of the floor covering, provided the manner
of installing the floor covering is subject to Landlord approval; and further
provided that any such painting, covering or installation shall be subject to
the notice requirement set forth in Section 8.1(a).
 
(c) “Design Problem” means any Alteration (or as the context dictates, other
work or use of the Premises or the Project by Tenant) which does not meet each
of the following requirements: (i) the Alterations work shall be done in a first
class manner and completed in accordance with Landlord’s requirements and to the
extent not inconsistent with this Article 8¸ all Applicable Laws, all applicable
rules, regulations and requirements of governmental authorities and insurance
carriers and shall not affect the outside appearance, character or use of the
Building, nor shall any Alteration materially weaken or impair the structural
strength of the Building; (ii) no Alteration shall create the potential for
unusual expenses to be incurred upon the removal of the Alterations and the
restoration of the Premises upon the termination of this Lease unless Tenant
agrees to pay for the incremental removal cost caused by such non-typical
Alterations; (iii) no part of the Building outside of the Premises shall be
materially, adversely affected by any Alteration; (iv) the proper functioning of
the Building structure, Building Systems and Service Facilities shall not be
materially, adversely affected by any Alteration (nor shall any Alteration
involve or permit the installation of equipment or other fixtures or
improvements which exceeds the capacities of the Building structure or Building
Systems unless Tenant authorizes Landlord to modify, at Tenant’s expense, the
Building Systems to increase such capacity and such modification does not create
a Design Problem); (v) no Alteration shall materially, adversely interfere with
Landlord’s free access to the Building Systems or materially, adversely
interfere with the moving of Landlord’s equipment to or from the enclosures
containing the Building Systems; (vi) no Alteration shall materially increase
the floor load or plumbing requirements, or increase the electrical or HVAC
requirements, over those provided as of the Commencement Date, unless Tenant
reinforces the floor or increases the capacity of the electrical, plumbing or
HVAC systems at its own cost and expense without adversely affecting such
systems, and (vii) no Alteration shall adversely affect any other tenant’s
normal and customary use of the Project. Any changes necessary to eliminate any
Design Problems shall be incorporated into Tenant’s plans for the proposed
Alterations and shall be performed at Tenant’s sole cost as a condition for
Landlord’s approval of such proposed Alterations. Tenant shall not be permitted
to install and make part of the Premises any materials, fixtures or articles
which are subject to liens, conditional sales contracts or chattel mortgages
other than trade fixtures, furniture and equipment. Landlord agrees that none of
the Tenant’s initial Tenant Improvements shown on the plans approved by Landlord
under the Tenant Improvement Letter shall be deemed to adversely offset any
other tenant’s use of the Project.
 
 

15

--------------------------------------------------------------------------------





 
8.2 Costs and Protections
 
. Tenant shall pay to Landlord the reasonable, actual out-of-pocket costs
incurred by Landlord as the need for such review is reasonably determined by
Landlord, for reviewing and inspecting all Alterations to assure full compliance
with all of Landlord’s requirements, including, without limitation, any
out-of-pocket cost for engineering review incurred by Landlord. Landlord does
not expressly or implicitly covenant or warrant that any plans or specifications
submitted by Tenant are safe or that the same comply with any Applicable Laws.
Further, Tenant shall indemnify, protect, defend and hold Landlord harmless from
any loss, cost or expense, including reasonable attorneys’ fees and costs,
incurred by Landlord as a result of any defects in design, materials or
workmanship resulting from Alterations, except to the extent such defects are
caused by Landlord, its agents, servants or employees. If reasonably requested
by Landlord, Tenant shall provide Landlord with copies of all contracts,
receipts, paid vouchers, and any other documentation (including, without
limitation, “as-built” drawings, air/water balancing reports, permits and
inspection certificates) in connection with the construction of such
Alterations. Tenant shall promptly pay all costs incurred in connection with all
Alterations. Any increase in any tax, assessment or charge levied or assessed as
a result of any Alterations shall be payable by Tenant in accordance with
Article 10. 
 
8.3 Removal and Surrender of Fixtures and Alterations
 
. All Alterations and all Tenant Improvements installed in the Premises which
are attached to, or built into, the Premises, shall become the property of
Landlord and shall be surrendered with the Premises, as a part thereof, at the
end of the Term; provided, however, Landlord may, by written notice to Tenant at
least thirty (30) days prior to the end of the Term, require Tenant to remove
any Alterations or Tenant Improvements designated by Landlord to be removed at
the time of Landlord’s approval thereof, and to repair any damage to the
Premises, the Building and any other part of the Project caused by such removal,
all at Tenant’s sole expense and to the satisfaction of Landlord.
Notwithstanding the foregoing, Landlord may not require Tenant to remove (i) any
improvements existing in the Premises on the Delivery Date, (ii) any Tenant
Improvement or any Alteration which is a normal and customary improvement for a
business office, and/or (iii) structural improvements made to the Building. Any
articles of personal property including business and trade fixtures (not
attached to, or built into, the Premises), machinery and equipment,
free-standing cabinet work, and movable partitions, which were installed by
Tenant in the Premises shall be and remain the property of Tenant and may be
removed by Tenant at any time during the Term as long as an Event of Default
under Section 22.1 does not exist hereunder and provided that Tenant repairs to
Landlord’s reasonable satisfaction any damage to the Premises, the Building and
any other part of the Project caused by such removal. However, upon such
surrender of the Premises, upon surrender of the Premises, Tenant shall not be
required to paint walls or replace wall or floor coverings, nor patch walls or
floors unless Tenant has caused damage thereto in excess of damage normally
incident to removal of furniture, fixtures and equipment from, and vacation of
premises by, tenants generally. On the termination of this Lease, Landlord and
Tenant shall each own undivided interests in such Tenant Improvements to the
extent, in the case of Landlord, provided or paid for by Landlord, and, in the
case of Tenant, the portion of the cost of such Tenant Improvements paid for by
Tenant. For purposes of the insurance requirements of Section 11.2, Tenant shall
be deemed to have an insurable interest in all of the Tenant Improvements and
Alterations in the Premises, as between Landlord and Tenant, but the same shall
be surrendered with the Premises on termination of this Lease, to the extent set
forth above.
 
9. Maintenance and Repairs.
 
9.1 Tenant’s Obligations
 
. Except for Landlord’s obligations specifically set forth in this Lease,
including, without limitation, Articles 12 and 13 and Section 16.3, Tenant
shall, at Tenant’s sole expense, keep the Premises and every part thereof (but
not the Building structures or the Building Systems) clean and in good condition
and repair and Landlord shall have no obligation to alter, remodel, improve,
repair, decorate or paint the Premises or any part thereof.
 
9.2 Landlord’s Obligations
 
. Subject to Article 12, Landlord shall repair and maintain with reasonable
diligence after notice from Tenant the Building structures and Building Systems
in a manner consistent with that of a reasonably prudent building owner of a
first-class office building in the Santa Monica/West Los Angeles area
(including, without limitation, the Building’s
 

16

--------------------------------------------------------------------------------





 
HVAC system in accordance with the recommended maintenance specifications
therefor). To the extent such maintenance and repair is required (a) by
modifications to the Building and/or Building Systems made by or at the
direction of Tenant, or (b) due to the act (other than ordinary use as
contemplated by this Lease), neglect, misuse, or fault of Tenant, its agents,
employees, contractors, licensees or invitees, Tenant shall pay to Landlord the
cost of such maintenance and repairs except to the extent Tenant has been
relieved of such liability pursuant to this Lease, including, without
limitation, under Section 11.5. Except as provided in Articles 6 and 12, there
shall be no abatement of rent with respect to, and Landlord shall not be liable
for, any injury to or interference with Tenant’s business arising from any
repairs, maintenance, alteration or improvement in or to any portion of the
Project or the Building, including the Premises. Further, neither Landlord nor
any member, manager, partner, director, officer, agent or employee of Landlord
shall be liable for any damage caused by other lessees or persons in or about
the Project, or for any consequential damages arising out of any loss of use of
the Premises or any equipment or facilities therein by Tenant or any person
claiming through or under Tenant. As a material inducement to Landlord entering
into this Lease, Tenant waives and releases its right to make repairs at
Landlord’s expense under Section 1942 of the California Civil Code or under any
other law, statute or ordinance now or hereafter in effect, and Tenant waives
and releases the right to terminate this Lease under Section 1932(1) of the
California Civil Code or any similar or successor statute. Subject to the
foregoing, Landlord shall endeavor to cause the least disruption practicable to
Tenant while making repairs, alterations or improvements to the Project. If
reasonably requested by Tenant, such activities by Landlord which materially
affect the Premises or access thereto shall be performed outside of Normal
Working Hours to the extent practicable.
 
10. Tax on Tenant’s Personal Property and Leasehold Improvements.
 
10.1 Personal Property Taxes
 
. At least ten (10) days prior to delinquency, Tenant shall pay all taxes levied
or assessed upon Tenant’s equipment, furniture, fixtures and other personal
property located in or about the Premises. If the assessed value of Landlord’s
property is increased by the inclusion therein of a value placed upon Tenant’s
equipment, furniture, fixtures or other personal property, Tenant shall pay
Landlord, upon written demand, the taxes so levied against Landlord, or the
proportion thereof resulting from said increase in assessment.
 
10.2 Tax on Leasehold Improvements
 
. Tenant shall pay Landlord, upon written demand, such portion of all real
estate taxes levied or assessed against Landlord which are attributable to the
value of the leasehold improvements (including, but not limited to, all Tenant
Improvements and Alterations) installed in the Premises in excess of Thirty-Five
and no/100 Dollars ($35.00) per square foot of Rentable Area in the Premises. If
the assessing authority allocates a specific value to said leasehold
improvements of Tenant, the amount payable by Tenant shall be the tax
attributable to such specific value. If the assessing authority does not
allocate a specific value to said leasehold improvements of Tenant, the amount
payable by Tenant pursuant to this Section 10.2 shall be the amount determined
by multiplying the total cost of leasehold improvements installed in the
Premises in excess of Thirty-Five and no/100 Dollars ($35.00) per square foot of
Rentable Area in the Premises by the Building’s full assessed rate, as
determined by the applicable assessing authority. The “value” and “cost” of
leasehold improvements referred to in this Section 10.2 shall be fairly and
equitably determined on a consistent basis for the leasehold improvements in the
Premises and other improvements in the other Rentable Area of the Building.
 
10.3 Exclusion from Real Property Taxes
 
. The portion of real estate taxes payable by Tenant pursuant to Sections 10.1
and 10.2 and by other tenants of the Project computed as if they have similar
provisions in their leases shall be excluded from Real Property Taxes for
purposes of rent adjustments described in Article 5 of this Lease.
 
11. Insurance; Waiver of Subrogation.
 
11.1 Liability Insurance
 
 

17

--------------------------------------------------------------------------------





 
. Tenant shall at all times during the Term (and prior to the Term with respect
to any activity of Tenant hereunder at the Project) and at its own cost and
expense procure and continue in force Employer’s Liability Insurance and
Commercial General Liability insurance adequate to protect Tenant and Landlord
(as to Commercial General Liability policy only) against liability for injury to
or death of any person or damage to property in connection with the use,
operation or condition of the Premises. The limits of liability under the
Employer’s Liability Insurance policy shall be at least One Million Dollars
($1,000,000). The Commercial General Liability insurance for injuries to persons
and for damage to property at all times shall be in an amount of not less than
Three Million Dollars ($3,000,000) per occurrence and Five Million Dollars
($5,000,000) general aggregate, Combined Single Limit, for injuries to
non-employees and property damage, and shall include premises/operations
coverage, products/completed operations liability coverage, and personal
injury/advertising injury coverage. From time to time, but no more frequently
than once in any twenty-four (24) month period, if in the opinion of Landlord or
an insurance consultant retained by Landlord the amount of Employer’s Liability
or Commercial General Liability coverage required of Tenant under this Lease is
not commercially reasonable and is less than that carried by major tenants of
Comparable Buildings in Santa Monica, Tenant shall increase the insurance
coverage to commercially reasonable amounts within thirty (30) days of Tenant’s
receipt of notice from Landlord or, if later, at the time Tenant’s current
policy is scheduled to expire or be renewed.
 
11.2 Property Insurance
 
. Tenant shall at all times during the Term maintain in effect policies of
insurance covering all leasehold improvements (including, but not limited to,
all Tenant Improvements and Alterations) trade fixtures, merchandise and other
personal property from time to time in, on or upon the Premises, in an amount
not less than one hundred percent (100%) of their full replacement cost from
time to time during the Term, providing protection against any peril included
within the classification “all risk coverage,” or “causes of loss special form,”
together with insurance against sprinkler water damage (including earthquake
caused sprinkler damage), vandalism and malicious mischief. Such property
insurance shall provide equivalent or greater coverage than that provided by ISO
Form CP 10 30. The proceeds of such insurance (other than for trade fixtures,
merchandise and other personal property), so long as this Lease remains in
effect, shall be used for the repair or replacement of the Tenant Improvements
and Alterations so insured to the extent necessary to put the Premises in a
usable condition generally consistent with the quality of such improvements
prior to the loss or casualty giving rise to the repair or replacement. Upon any
casualty or any casualty which results in a termination of the Lease, the
proceeds of insurance shall be paid to Landlord and Tenant, as their interests
appear in the insured property. The full replacement value of the items to be
insured under this Section 11.2 shall be determined by Tenant and acknowledged
by the company issuing the insurance policy by the issuance of an agreed amount
endorsement at the time the policy is initially obtained, and shall be increased
from time to time in order to maintain replacement value coverage.
 
11.3 Business Interruption
 
. Tenant shall at all times during the Term, and at its own cost and expense,
procure and maintain in effect loss of income or business interruption insurance
in such amounts as will reimburse Tenant for direct and indirect loss of
earnings attributable to all perils commonly insured against by prudent tenants
or attributable to prevention of access to the Premises or to the Building as a
result of such perils.
 
11.4 Policy Requirements. 
 
(a) All insurance required to be carried hereunder shall be issued by
responsible insurance companies, qualified to do business in the State of
California and reasonably acceptable to Landlord. Insurance companies rated A
VII or better by Best’s Insurance Reports shall be deemed acceptable.
 
(b) Each policy shall be written on an “occurrence” basis and shall have a
deductible or deductibles, if any, which do not exceed the deductible amount(s)
maintained by similarly situated tenants in first-class, high rise office
buildings in the Santa Monica/West Los Angeles area. Each policy shall name
Landlord, Landlord’s Project manager and Landlord’s lender as additional
insureds, as their interests may appear, and copies of all policies and
endorsements thereto together with certificates evidencing the existence and
amounts of such insurance and further evidencing that such insurance is in full
force and effect, shall be delivered to Landlord by Tenant at least thirty (30)
days prior to Tenant’s occupancy of any portion of the Premises, and in any
event, prior to
 

18

--------------------------------------------------------------------------------





 
any activity of Tenant hereunder at the Project. No such policy shall be
cancelable except after thirty (30) days written notice to Landlord. Tenant
shall, at least thirty (30) days prior to the expiration of any such policy,
furnish Landlord with renewals or “binders” thereof. Should Tenant at any time
neglect or refuse to provide the insurance required by this Lease, or should
such insurance be cancelled, Landlord shall have the right (after giving five
(5) days’ notice to Tenant with opportunity to cure such neglect, refusal or
cancellation), but not the duty, to procure the same and Tenant shall pay the
cost thereof as Additional Rent promptly upon Landlord’s demand.
 
(c) The policies of insurance required to be carried by Tenant shall be primary
and non-contributing with, and not in excess of any other insurance available to
Landlord. The cost of defending any claims made against any of the policies
required to be carried by Tenant shall not be included in any of the limits of
liability for such policies. Tenant shall immediately report to Landlord, and
promptly thereafter confirm in writing, the occurrence of any injury, loss or
damage incurred by Tenant, or Tenant’s receipt of notice or knowledge of any
claim by a third party or any occurrence that might give rise to such claims. It
shall be the responsibility of Tenant not to violate nor knowingly permit to be
violated any condition of the policies required by this Lease.
 
(d) Any policy of property insurance required hereunder may be in “blanket
coverage” form, provided any such “blanket coverage” policy (i) specifically
provides that the amount of insurance coverage required hereunder shall in no
way be prejudiced by other losses covered by the policy or (ii) is in an amount
not less than the sum of one hundred percent (100%) of the actual replacement
costs of all of the properties covered under such “blanket coverage” insurance
policy. Neither the issuance of any such property insurance policy nor the
minimum limits specified in this Section 11.4 shall be deemed to limit or
restrict in any way Tenant’s liability arising under or out of this Lease.
 
11.5 Landlord’s Requirements
 
. Landlord shall, at all times during the Term hereof, at its sole cost and
expense (subject to reimbursement in accordance with Article 5) procure and
maintain in force (a) insurance of the type commonly referred to as an “all risk
of physical loss” or “causes of loss-special form” policy, including fire and
extended coverage, vandalism coverage and malicious mischief, sprinkler leakage
and water damage, and including earthquake insurance to the extent required by
any Underlying Mortgage (as defined in Section 18.1) or reasonably determined by
Landlord, and (b) commercial general liability insurance insuring the Land, the
Building (including, without limitation, the common areas) and the Project
against all risks and all other hazards as are customarily insured against in
coverage and in relative amount, in Landlord’s reasonable judgment, by others
similarly situated and operating like properties. In addition to the foregoing,
Landlord shall procure and maintain in force (subject to reimbursement in
accordance with Article 5) a commercially reasonable amount (or an amount as
required by any Underlying Mortgage) of rental loss insurance during the Term of
this Lease.
 
11.6 Waiver of Subrogation
 
. Landlord and Tenant each hereby releases the other, and waives its entire
right of recovery against the other for any direct or consequential loss or
damage arising out of or incident to the perils covered by the property
insurance policy or policies carried or by this Lease required to be carried by
the waiving party, whether or not such damage or loss may be attributable to the
negligence of either party or their agents, invitees, contractors, or employees.
Each insurance policy carried by either Landlord or Tenant in accordance with
this Lease shall include a waiver of the insurer’s rights of subrogation to the
extent necessary.
 
12. Damage or Destruction.
 
12.1 Agreement Governs
 
. The provisions of this Lease, including this Article 12, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, the Building or any other
portion of the Project by fire or other casualty (“Damage”) and no statute or
regulation which is inconsistent with this Article 12, now or hereafter in
effect, including without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, shall have any application to this Lease with respect to
any damage or destruction to all or
 

19

--------------------------------------------------------------------------------





 
any part of the Premises, the Building or any other portion of the Project. This
Article 12 shall not affect the provisions of Article 16 below, subject to
Section 11.5.
 
12.2 Obligation to Repair
 
. If the Premises, access thereto within the Project, the Base Building
Improvements, Service Facilities or Building Systems serving the Premises suffer
Damage, subject to all other terms of this Article 12, Landlord shall diligently
repair the Base Building Improvements, Service Facilities and Building Systems
in a manner consistent with the provisions of any Underlying Mortgage (provided
Tenant’s rights under this Lease are not materially adversely affected) and
subject to reasonable delays for insurance adjustment and other matters beyond
Landlord’s reasonable control. Upon any Damage to the Premises, if the Lease
does not terminate, Tenant shall assign to Landlord (or Landlord’s designee) all
insurance proceeds (but not proceeds with respect to personal property) payable
to Tenant under insurance required pursuant to Section 11.2, and Landlord shall
repair the Tenant Improvements and Alterations installed in the Premises by
bidding the cost of such repairs to three (3) general contractors selected by
Landlord in consultation with Tenant and selecting the low bidder after the bids
are reconciled for inconsistent assumptions. To the extent reasonably
practicable, Landlord shall solicit bids for the repair of the Tenant
Improvements and Alterations and shall select the low bidder after the bids are
reconciled for inconsistent assumptions. Bidding shall not be required for minor
repairs nor for emergency work performed immediately after the Damage occurs. If
the cost of such repair by Landlord exceeds the insurance proceeds received by
Landlord from Tenant’s insurance carrier, such shortfall shall be paid by Tenant
to Landlord in accordance with a progress payment schedule with Tenant paying
its proportionate share of such cost pari passu with payments from the insurance
proceeds. Upon termination of this Lease due to any Damage, the proceeds of
insurance shall be paid to Landlord and Tenant as their interests appear in the
insured property. Landlord shall not be liable for any loss of business,
inconvenience or annoyance to Tenant arising from any Damage or any repair or
restoration of any portion of the Premises, the Building or other portion of the
Project as a result of any Damage. Subject to the remainder of this Article 12
below, in the event the Premises suffer Damage and such Damage is covered by
insurance obtained by Landlord and is not covered by insurance obtained by
Tenant, Landlord shall expend for the repair and reconstruction of the Tenant
Improvements and Alterations in the Premises the sum of the amount of any
insurance proceeds received by Landlord from insurance maintained by Tenant
hereunder, plus Tenant’s pro rata share (based on the damaged Rentable Area of
the Premises in relation to the damaged Rentable Area of the Project) of
insurance proceeds from insurance maintained by Landlord hereunder to the extent
such proceeds are in excess of the amount necessary to repair and reconstruct
the Base Building Improvements.
 
12.3 Major Damage to Premises. 
 
(a) If the Premises, access thereto within the Project, the Base Building
Improvements, Service Facilities or Building Systems serving the Premises suffer
Damage so that the Premises are rendered untenantable and the repair thereof
cannot in the reasonable opinion of Landlord, be completed within one hundred
eighty (180) days after the date Landlord is informed of the Damage (without
payment of overtime or other premium) or if insurance proceeds plus any amount
Tenant elects to contribute to repair of the Tenant Improvements and Alterations
will not be sufficient to cover the cost of repairs, then Landlord shall have
the option, to be exercised by written notice to Tenant within thirty (30) days
after the date Landlord is informed of the Damage, either: (a) to terminate this
Lease as of the date specified in Landlord’s notice but not less than thirty
(30) days nor more than sixty (60) days after Landlord’s notice to Tenant
(although rent shall be abated until such termination in the manner and to the
extent provided in Article 6); or (b) to repair the Damage in accordance with
Section 12.2, in which event this Lease shall continue in full force and effect,
and rent shall be abated in the manner and to the extent provided in Article 6.
Landlord shall give Tenant written notice (the “Repair Notice”) stating the
estimated length of time that will be required to repair the Damage as soon as
reasonably possible after such Damage, but in no event later than thirty (30)
days following the date Landlord is informed of the Damage.
 
(b) If the Premises, access thereto within the Project, the Base Building
Improvements, Service Facilities or Building Systems serving the Premises suffer
Damage so that the Premises are rendered untenantable and the repair thereof
cannot, in the reasonable opinion of Landlord, be completed within one hundred
eighty (180) days after the date Landlord is informed of the Damage (without
payment of overtime or other premium), Tenant shall have the option to terminate
this Lease (“Tenant’s Termination Option”) Tenant shall have thirty (30) days
from Tenant’s receipt of the Repair Notice to exercise Tenant’s Termination
Option by written
 

20

--------------------------------------------------------------------------------





 
notice to Landlord. If Tenant exercises Tenant’s Termination Option, the Lease
shall terminate as of a date not less than thirty (30) days nor more than sixty
(60) days after Tenant’s notice to Landlord of the exercise of Tenant’s
Termination Option.
 
(c) If the Premises, access thereto within the Project, Base Building
Improvements, Service Facilities or Building Systems serving the Premises suffer
Damage so that the Premises are rendered untenantable, and if the Lease does not
terminate pursuant to Paragraph 12.3(a) or Paragraph 12.3(b), then if Landlord
fails to substantially complete the repair of such Damage on or before the date
(the “Outside Completion Date”) which is the later of (i) two hundred seventy
(270) days after the date Landlord is informed of the Damage and (ii) the date
which is six (6) months after the date estimated for completion of such repair
set forth in the Repair Notice required under Paragraph 12.3(a) above, and if
the Damage not repaired on the Outside Completion Date renders a substantial
part of the Premises untenantable, Tenant shall have the option, exercisable by
written notice to Landlord within thirty (30) days after the Outside Completion
Date, to terminate this Lease effective thirty (30) days after the date of such
notice. The Outside Completion Date shall be extended by delays in the
completion of the repair of the Damage caused by force majeure events (other
than the casualty that caused the Damage and such extension not to exceed six
(6) months) or by Tenant, its agents, employees or contractors.
 
(d) If, during the last year of the Term (as the same may have been extended),
the Premises, access thereto within the Project or the Base Building
Improvements, Building Systems and/or Service Facilities serving the Premises
suffer Damage so that the Premises are rendered untenantable and the repair of
the Premises cannot, in the reasonable opinion of Landlord, be completed within
fifty percent (50%) of the remaining portion of the Term at the time of the
Damage, then each of Landlord and Tenant shall have the option to terminate this
Lease for a period of thirty (30) days from Tenant’s receipt of the Repair
Notice, by delivery of written notice to the other Party. If either Party so
terminates this Lease, the Lease shall terminate as of a date specified in such
notice which is not less than thirty (30) days nor more than sixty (60) days
after the delivery of such notice.
 
12.4 Major Damage to Building or Project
 
. Without limiting the provisions of Sections 12.2 and 12.3, if the Building or
the Project suffers major and material Damage which, in Landlord’s reasonable
opinion, cannot be repaired within one hundred eighty (180) days after the date
Landlord is informed of the Damage (without payment of overtime or other
premium), or if the Building, the Project or the Parking Garage is so
extensively damaged as to render it economically unviable for its existing use,
in Landlord’s reasonable opinion, after the repair thereof, or if insurance
proceeds will not be sufficient to cover the cost of repairs (provided such
shortfall of insurance proceeds is at least Two Million Dollars ($2,000,000)),
then Landlord shall have the option, to be exercised by written notice to Tenant
within thirty (30) days after the date Landlord is informed of the Damage,
either: (a) to terminate this Lease as of the date no less than thirty (30) days
nor more than sixty (60) days after Landlord’s notice to Tenant and rent shall
be abated in the manner and to the extent set forth in Article 6; or (b) if
Tenant has not exercised its right to terminate this Lease, subject to
Section 12.2, to repair and rebuild the Building with reasonable diligence, in
which event this Lease shall continue in full force and effect and rent shall be
abated in the manner and to the extent provided in Article 6.
 
12.5 Good Faith Exercise
 
. Landlord shall not exercise any termination right solely in order to obtain an
increase in the rental rate for the Premises; provided that any other
independent, bona fide, good faith business reason for exercise of such
termination right shall be sufficient if such right is otherwise exercised in
accordance with the other provisions of this Article 12.
 
13. Eminent Domain.
 
13.1 Taking
 
. In case the whole of the Premises, or such part thereof as shall substantially
interfere with Tenant’s use and occupancy thereof, shall be taken by any lawful
power or authority by exercise of the right of eminent domain, or sold to
prevent such taking, within sixty (60) days after receipt of notice of such
taking, either Tenant or Landlord
 

21

--------------------------------------------------------------------------------





 
may terminate this Lease effective as of the date possession is required to be
surrendered to said authority. If such portion of the Building or Project is so
taken or sold so as to require, in the opinion of Landlord, a substantial
alteration or reconstruction of the remaining portions thereof, or which renders
the Building or Project economically unviable for its use as presently intended,
or requires cancellation of tenant leases representing substantially all of the
Building, this Lease may be terminated by Landlord, as of the date of the
vesting of title under such taking or sale, by written notice to Tenant within
sixty (60) days following notice to Landlord of the date on which said vesting
will occur. Except as provided herein, Tenant shall not because of such taking
assert any claim against Landlord or the taking authority for any compensation
because of such taking, and Landlord shall be entitled to receive the entire
amount of any award without deduction for any estate or interest of Tenant. If
the amount of property or the type of estate taken shall not substantially
interfere with Tenant’s use of the Premises, Landlord shall be entitled to the
entire amount of the award without deduction for any estate or interest of
Tenant. In such event, Landlord shall promptly proceed to restore the Premises
to substantially their condition prior to such partial taking, and the rent
shall be abated in proportion to the time during which, and to the part of the
Premises of which, Tenant shall be so deprived on account of such taking and
restoration. Notwithstanding the foregoing, during any rent abatement under this
Lease, Tenant shall continue to be obligated to pay Landlord Additional Rent for
all services and utilities provided to and used by Tenant during the period of
the rent abatement. Nothing contained in this Article 13 shall be deemed to give
Landlord any interest in, or prevent Tenant from seeking any award against the
taking authority for, the taking of personal property and fixtures belonging to
Tenant or for relocation or business interruption expenses recoverable from the
taking authority.
 
13.2 Temporary Taking
 
. If all or any portion of the Premises are condemned or otherwise taken for
public or quasi-public use for a limited period of time (i.e., less than 180
days), this Lease shall remain in full force and effect and Tenant shall
continue to perform all of the terms, conditions and covenants of this Lease,
including without limitation, the payment of Basic Rent and all other amounts
required hereunder, in which case Tenant shall be entitled to receive the entire
award made in connection with any other temporary condemnation or other taking
attributable to any period within the Term. Landlord shall be entitled to the
entire award for any such temporary condemnation or other taking which relates
to a period after the expiration of the Term or for any period for which Tenant
has not paid rent and/or is in Default hereunder, as well as amounts which are
allocable to the cost of restoration of the Premises, but shall bear the entire
cost of restoration of the Premises after the expiration of the Term. If any
such temporary condemnation or other taking terminates prior to the expiration
of the Term, Tenant shall restore the Premises as nearly as possible to the
condition prior to the condemnation or other taking, at Tenant’s sole cost and
expense; provided that, Tenant shall receive the portion of the award
attributable to such restoration.
 
14. Assignment and Subletting.
 
14.1 Limitation. 
 
(a) Tenant shall not directly or indirectly, voluntarily or involuntarily
assign, mortgage or otherwise encumber all or any portion of its interest in
this Lease or in the Premises (collectively, “Assignment”) or permit the
Premises to be occupied by anyone other than Tenant or Tenant’s employees or
sublet the Premises (collectively, “Sublease”) or any portion thereof without
obtaining the prior consent of Landlord, which, subject to Sections 14.3 and
14.4, if applicable, shall not be unreasonably withheld, conditioned or delayed,
and any such attempted Assignment or Sublease (collectively, “Transfer”) without
such consent shall be null and void and of no effect.
 
(b) Notwithstanding the foregoing Paragraph 14.1(a), Tenant shall have the
right, after written notice thereof to Landlord, in accordance with
Section 14.2, to Transfer all or a portion of the Premises, or the leasehold
hereunder, to an Affiliate (or a combination of Affiliates) or Successor of
Tenant. For purposes hereof, an “Affiliate” or “Successor” of Tenant includes
(i) Maguire Properties, Inc. or any entity that is owned and/or controlled by
it, (ii) an entity controlling, under common control with or controlled by
Tenant, including an entity resulting from a merger, consolidation, stock
transfer or purchase of a majority of Tenant’s assets provided such successor
has a net worth and liquid assets at least equal to that of Tenant on the date
of the applicable Transfer, or (iii) a transferee of substantially all of
Tenant’s assets (including goodwill and unfinished work); but excluding, in each
case, any entity formed to avoid the restrictions on Transfer by Tenant
hereunder and excluding
 

22

--------------------------------------------------------------------------------





 
any agency or department of the United States Government. For purposes of this
definition, the word “control,” as used above, means with respect to a Person
that is a corporation, the right to exercise, directly or indirectly, more than
twenty-five percent (25%) of the voting rights attributable to the shares of the
controlled corporation and, with respect to a Person that is not a corporation,
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the controlled Person. The word
“Person” means an individual, partnership, trust, corporation, limited liability
company, limited liability partnership, professional corporation, firm or other
entity. Any such Affiliate or Successor of Tenant must expressly assume in
writing a pro rata share of Tenant’s obligations hereunder in the proportion
that the number of square feet of Rentable Area of the Premises subleased or
assigned to such Affiliate or Successor of Tenant bears to the total number of
square feet of Rentable Area in the Premises, without relieving Tenant of any
liability hereunder. Sections 14.3 and 14.4 shall not be applicable to Transfers
covered by this Paragraph 14.1(b).
 
(c) Notwithstanding Paragraph 14.1(a), Tenant shall have the right, after notice
in accordance with Section 14.2, to permit Persons providing services to Tenant
or to customers of Tenant (such as, for example, outsourced copy and
documentation companies) (“Other Occupants”) to occupy up to fifteen percent
(15%) of the Usable Area of the Premises at any one time during the Term and any
extensions thereof on the following conditions:
 
(1) no demising wall shall separate the office space occupied by Other Occupants
from the office space occupied by Tenant;
 
(2) the rent, if any, paid by Other Occupants shall not be greater than the rent
allocable on a pro rata basis to the portion of the Premises occupied by the
Other Occupants; and
 
(3) such occupancy shall not be a subterfuge or a means to circumvent the
restrictions on Transfer set forth in this Article 14.
 
Landlord agrees that such occupancy of the Premises by Other Occupants shall not
constitute an Assignment of Tenant’s leasehold interest nor a Sublease of a
portion of the Premises. Consequently, such occupancy by Other Occupants shall
not require Landlord’s consent, and shall not be subject to Sections 14.3. If
Tenant charges an Other Occupant a fee for use of Tenant’s receptionist, fax
machine, telephones, photocopiers or other office equipment designed to
reimburse Tenant its actual out-of-pocket costs with respect to such items, such
shall not be considered rent for purposes of Section 14.5.
 
14.2 Notice of Intent to Assign or Sublet
 
. If Tenant desires at any time to Transfer the Premises or any portion thereof,
it shall first give Landlord a notice (the “First Transfer Notice”) specifying
(a) the size and location of the space Tenant proposes to Transfer (the
“Transfer Space”); (b) the term for which Tenant proposes to Transfer the
Transfer Space; and (c) the date on which Tenant proposes that the Transfer be
effective, which shall not be earlier than the date which is sixty (60) days
after the Transfer Notice.
 
14.3 Landlord’s Options
 
. At any time within fifteen (15) days after Landlord’s receipt of all of the
information required in the First Transfer Notice, Landlord may by written
notice to Tenant elect to (a) terminate this Lease as to the Transfer Space
specified in the First Transfer Notice in the case of a proposed Assignment
(other than in accordance with Paragraph 14.1(b)), and, (b) in the case of a
proposed Sublease (other than in accordance with Paragraph 14.1(b)) terminate
this Lease as to the Transfer Space specified in the First Transfer Notice with
a proportionate abatement in the rent payable hereunder.
 
In the event Landlord elects to terminate the Lease as to the Transfer Space,
the Lease shall terminate as to the entire Transfer Space on the proposed date
that the Transfer would be effective as specified in the First Transfer Notice.
After any such election by Landlord, Landlord shall be entitled to re-lease the
Transfer Space in Landlord’s discretion. In the event Landlord so elects with
respect to a portion of the Premises, (i) Tenant shall at all times
 

23

--------------------------------------------------------------------------------





 
provide reasonable and appropriate access to the Transfer Space and, if not
accessible from a common hallway or other Building common area, use of any
Building standard restrooms and/or corridor necessary for ingress and egress for
the Transfer Space, (ii) Landlord shall have the right to use the Transfer Space
subject to Landlord’s election without the consent of Tenant, and (iii) Landlord
shall reimburse Tenant for the reasonable cost of any demising wall necessary to
separate the Transfer Space from the remainder of the Premises. If Tenant does
not within two hundred seventy (270) days after the First Transfer Notice
consummate a Transfer for the Transfer Space or is not in active negotiations
concerning the Transfer Space and, if Tenant continues to contemplate a
Transfer, Tenant shall deliver a new Transfer Notice and Landlord shall again
have the options set forth in this Section 14.3.
 
14.4 Second Notice; Conditions for Landlord’s Consent.
 
(a) If Landlord does not elect to exercise the option set forth in Section 14.3
(or is not eligible to exercise such option under the terms of this Article 14)
and Tenant desires to consummate a Transfer (other than in accordance with
Paragraph 14.1(b)), or if the conditions for giving a First Transfer Notice do
not exist and Tenant desires to consummate a Transfer, Tenant shall give a
written notice (the “Second Transfer Notice”) to Landlord with respect to such
Transfer and which notice shall specify (1) the Transfer Space, (2) the name of
the proposed assignee, subtenant, transferee or occupant (“Transferee”), (3) the
nature of the proposed Transferee’s business to be carried on in the Transfer
Space, (4) the terms and provisions of the proposed Transfer, and (5) such
financial information as is reasonably available to Tenant concerning the
proposed Transferee, provided that Landlord is provided with an adequate amount
of information to reasonably make a determination of Transferee’s credit
worthiness. If a First Transfer Notice was given with respect to the Transfer
and the Transfer described in the Second Transfer Notice differs by more than
twenty percent (20%) from the First Transfer Notice in amount of space covered
or in length of term, or materially differs as to the location of the Transfer
Space, then Landlord shall have the option set forth in Section 14.3 with
respect to the Transfer proposed in the Second Transfer Notice, such option to
be exercised within ten (10) business days after Landlord’s receipt of the
Second Transfer Notice.
 
(b) If Landlord does not elect to exercise the option set forth in Section 14.3
(or is not eligible to exercise such option under the terms of this Article 14),
and does not elect or is not entitled to elect any such option pursuant to
subparagraph (a) above, Landlord shall not unreasonably withhold or delay its
consent to the Transfer specified in the Second Transfer Notice; provided,
however, that Landlord’s refusal to consent to any Transfer shall be deemed
reasonable if:
 
(1) The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project, as
judged by the nature of its then existing tenants, other than Tenant;
 
(2) The Transferee intends to use the Transfer Space for purposes which are not
permitted under this Lease;
 
(3) The Transferee intends to use the Transfer Space for purposes in violation
of the terms of any other lease in the Project, Applicable Law and/or the
Development Agreement, it being understood that the purpose for which any
Transferee intends to use the Transfer Space may not be in violation of this
Lease (within five (5) business days’ after Tenant’s request, Landlord shall
notify Tenant whether such uses which would be in violation of other lease(s) in
the Project);
 
(4) The Transferee has been involved in bona fide negotiations with Landlord for
space in the Project within the preceding four (4) months, as evidenced by at
least a written proposal and a written response thereto (other than an outright
rejection), with at least one of said writings occurring in said four (4) month
period (the restriction contained in this subparagraph (4) applies, without
limitation, to each then-current occupant of the Building). This restriction
shall not apply unless Landlord then has space available in the Building of a
size that will satisfy the space requirements set forth in the proposed
transfer;
 
(5) The Transfer Space is not suitable for normal renting purposes in conformity
with all applicable building and safety codes;
 
 

24

--------------------------------------------------------------------------------





 
(6) The Transferee is a government (or subdivision or agency thereof);
 
(7) The Transferee is an occupant of the Project, provided Landlord has space
available of a size that will satisfy the space requirements set forth in the
proposed transfer; or
 
(8) The Transferee is, in the reasonable judgment of Landlord, insolvent or does
not have the financial capacity to perform the obligations to be assumed for the
term of the Transfer.
 
(c) If Landlord consents to any Transfer requiring its consent under this
Section 14.4, Tenant may thereafter within six (6) months after Landlord’s
consent, but not later than the expiration of said six (6) months, enter into
such Transfer of the Transfer Space, upon the same terms and conditions as are
set forth in the Second Transfer Notice furnished by Tenant to Landlord pursuant
to Paragraph 14.4(a).
 
(d) As a condition to Landlord’s consent to any Sublease, such Sublease shall
provide that it is subject and subordinate to this Lease and to all Underlying
Mortgages; that upon an Event of Default hereunder, Landlord may enforce the
provisions of the Sublease, including collection of rent; that the cost of any
modification to the Premises, Building and/or Project arising from or as a
result of the Sublease shall be, as between Landlord and Tenant, the sole
responsibility of Tenant; that in the event of termination of this Lease for any
reason, including without limitation a voluntary surrender by Tenant, or in the
event of any reentry or repossession of the Premises by Landlord, Landlord may,
at its option, either (i) terminate the Sublease, or (ii) take over all of the
right, title and interest of Tenant, as sublessor, under such Sublease, in which
case the Transferee shall attorn to Landlord, but that nevertheless Landlord
shall not (1) be liable for any previous act or omission of Tenant under such
Sublease, (2) be subject to any defense or offset previously accrued in favor of
the Transferee against Tenant, or (3) be bound by any previous modification of
any Sublease made without Landlord’s written consent (which shall be given or
withheld in accordance with Article 14), or by any previous prepayment by the
Transferee of more than one month’s rent. Notwithstanding any other provision of
this Lease, Tenant waives any right it may have at law or in equity to terminate
this Lease as a result of Landlord’s failure to consent to a Transfer, including
any of its rights under California Civil Code Section 1995.310; provided,
however, Landlord shall be liable to Tenant for all damages incurred by Tenant
as a result of such failure by Landlord in breach of this Lease. Landlord waives
any right it may have under this Lease to terminate this Lease as a result of
Tenant’s Transfer of any Transfer Space in violation of this Article 14;
provided, however, that Tenant shall be liable to Landlord for all damages
incurred by Landlord as a result of such violation of this Article 14.
Furthermore, Tenant shall pay all of Landlord’s costs in connection with the
termination (including reasonable attorneys’ fees and costs) of any Transfer in
violation of this Article 14 and such Transfer shall be void as against
Landlord. If Landlord improperly denies its consent to a Transfer which Tenant
is permitted to make under this Article 14, Landlord shall reimburse Tenant for
all direct damages incurred by Tenant as a result of such improper refusal to
consent.
 
(e) To the extent that Tenant enters into an assignment of the Lease or enters
into a sublease for not less than all of the Premises, Landlord, if it grants
its consent to such Transfer, or if Landlord’s consent is not required, shall
also simultaneously execute and deliver a recognition agreement (“Recognition
Agreement”) pursuant to which (1) Landlord agrees that in the event that this
Lease is terminated following a Tenant default hereunder, the Transfer shall be
recognized as a direct lease between Landlord and the assignee or the subtenant
at a rental rate which is equal to the greater of (i) the rent then being paid
by Tenant under this Lease, or (ii) the rent being paid by the Transferee under
its assignment or sublease; (2) the terms of the Lease override any inconsistent
terms of the Transfer; (3) the Transferee acknowledges that Landlord will not be
liable for any security deposit or prepaid rent delivered to Tenant that has not
been transferred to Landlord; (4) the Transferee acknowledges that Landlord is
not liable for the actions or inactions of Tenant; and (5) the terms and
conditions of the Transfer will be honored to the extent they are not
inconsistent with the terms of the Lease and do not increase the obligations of
Landlord (other than to deliver the Recognition Agreement). Landlord shall have
the right to reasonably approve the financial condition of the Transferee at the
time the consent to the proposed sublease is requested as a condition to
Landlord’s agreement to such a Recognition Agreement, in addition to the
Transferee approval standard set forth in Subparagraph 14.4(b)(8) above. Tenant
shall pay for all of Landlord’s reasonable costs of reviewing and preparing any
such Recognition Agreement.
 
14.5 Profits.
 
 

25

--------------------------------------------------------------------------------





 
(a) If there are any Profits (as defined in paragraph (b) below) from any
Transfer, Tenant shall pay fifty percent (50%) of such Profits to Landlord as
Additional Rent. Landlord’s share of Profits shall be paid to Landlord after
Tenant has recouped all of its costs enumerated in subparagraphs 14.5(b)(i)
through (v). Once such recoupment has occurred, then thereafter Tenant shall pay
to Landlord Landlord’s share of the Profits within five (5) business days after
receipt thereof by Tenant. The payments of Profits to Landlord shall be made
with respect to each Transfer separately, subject to an annual reconciliation on
each anniversary date of the Transfer. If the payments to Landlord under this
Section 14.5 during the twelve (12) months preceding each annual reconciliation
exceed the amount of Profits determined on an annual basis, then Landlord shall
refund to Tenant the amount of such overpayment or credit the overpayment
against Tenant’s future obligations under this Section 14.5, at Tenant’s option.
If Tenant has underpaid its obligations hereunder during the preceding twelve
(12) months, Tenant shall immediately pay to Landlord the amount owing after the
annual reconciliation.
 
(b) For purposes of this Article 14, “Profits” are defined as all cash or cash
equivalent amounts and sums which Tenant (including any Affiliate or Successor
of Tenant or other entity related to Tenant) receives from any Transferee,
directly or indirectly, attributable to the Premises or any portion thereof,
less the Basic Rent and rent adjustments paid by Tenant pro rata based on
Rentable Area to the Transfer Space provided that such difference shall be
further reduced by the sum of (i) any additional tenant improvement costs paid
to Tenant’s Transferee by Tenant; (ii) reasonable leasing commissions paid by
Tenant in connection with the Transfer; (iii) other economic concessions
(including, without limitation, planning allowance, lease takeover payments,
moving expenses, etc.) paid by Tenant to or on behalf of the Transferee in
connection with the Transfer; (iv) reasonable costs incurred by Tenant in
advertising the Transfer Space; (v) Tenant’s and Landlord’s reasonable
attorneys’ fees paid by Tenant to third parties in connection with the Transfer,
and (vi) the Basic Rent and Additional Rent pursuant to Article 5 paid by Tenant
to Landlord with respect to the Transfer Space during the period such space is
vacant, not used for any purpose by Tenant and not subject to any Sublease or
Assignment, provided no such “vacancy cost” shall be recognized to the extent
attributable to the period occurring prior to the later of the date Tenant’s
First Transfer Notice (to the extent Landlord is entitled to such notice)
regarding the applicable Transfer is given to Landlord or the date Tenant
executed a brokerage listing agreement with an independent third party broker
for the Transfer Space. Any lump sum payment received by Tenant for rent or in
lieu of rent from a Transferee shall be treated like any other amount so
received by Tenant for the applicable annual period and shall be utilized in
computing Profits in accordance with the foregoing. The intent of the foregoing
definition of Profit is that the enumerated deductions from amounts received by
Tenant be reimbursed to Tenant before Landlord is entitled to its share of
amounts received by Tenant. All Profits and the components thereof shall be
subject to audit by Landlord or its representatives at reasonable times. Tenant
shall deliver to Landlord, upon request, any information reasonably required by
Landlord to calculate and/or substantiate the amount of Profits hereunder.
 
14.6 No Release of Tenant’s Obligations
 
. No Transfer shall relieve Tenant of its obligation to pay the rent and to
perform all of the other obligations to be performed by Tenant hereunder. The
acceptance of rent by Landlord from any other person shall not be deemed to be a
waiver by Landlord of any provision of this Lease or to be a consent to any
Transfer, provided, however, that if Landlord exercises its termination rights
as to the Transfer Space pursuant to this Article 14, Tenant shall be released
from any obligations accruing as to such Transfer Space after the effective date
of such termination. Consent to one Transfer shall not be deemed to constitute
consent to any subsequent Transfer.
 
14.7 Transfer is Assignment
 
. If Tenant is a corporation which under the then current guidelines published
by the Commissioner of Corporations of the State of California is not deemed a
public corporation, or is an unincorporated association or partnership, the
transfer, assignment or hypothecation of any stock or interest in such
corporation, association or partnership (made other than to an Affiliate or
Successor of Tenant) in the aggregate in excess of fifty percent (50%) shall be
deemed an Assignment hereunder, but no such Transfer shall be subject to Section
14.3 unless entered into to avoid the provisions of this Article 14.
Notwithstanding the preceding sentence, changes in the number and/or identity of
constituent partners, members or shareholders of Tenant due to admission of new
partners, members or shareholders or withdrawal of existing partners, members or
shareholders in the ordinary course of business or due to death or retirement
shall not be considered for purposes determining an Assignment hereunder.
 
 

26

--------------------------------------------------------------------------------





 
14.8 Assumption of Obligations
 
. Each Transferee, other than Landlord, shall assume all obligations of Tenant
under this Lease as to the applicable Transfer Space and shall be and remain
liable jointly and severally with Tenant for the payment of the rent, and for
the performance of all of the terms, covenants, conditions and agreements herein
contained on Tenant’s part to be performed for the term of this Lease; provided,
however, that the Transferee shall be liable to Landlord for rent only in the
amount set forth in the Transfer. No Assignment shall be binding on Landlord
unless the Transferee or Tenant shall deliver to Landlord a counterpart of the
Assignment and an instrument in recordable form which contains a covenant of
assumption by the Transferee reasonably satisfactory in substance and form to
Landlord consistent with the requirements of this Section 14.8, but the failure
or refusal of the Transferee to execute such instrument of assumption shall not
release or discharge the Transferee from its liability as set forth above.
 
14.9 Costs
 
. Tenant agrees to reimburse Landlord for Landlord’s reasonable costs and
attorneys’ fees incurred in connection with the processing and documentation of
any requested Transfer whether or not Landlord consents to the Transfer or the
same is finally consummated.
 
15. Project Coordination.
 
15.1 Right of Entry
 
. Landlord and its agents and representatives shall have the right, at all
reasonable times, and upon prior notice (except in emergencies and to provide
regular janitorial service) but in such manner as to cause as little disturbance
to Tenant as reasonably practicable, to enter the Premises for purposes of
inspection, to post notices of non-responsibility, to protect the interest of
Landlord in the Premises, to supply janitorial service and any other services to
be provided by Landlord hereunder, to perform all required or permitted work
therein, including the erection of scaffolding, props and other mechanical
devices for the purpose of making alterations, repairs or additions to the
Premises or the Building which are provided for in this Lease or required by
law. Except for Tenant’s Secured Areas, locks to the Premises, including
interior areas, shall be keyed consistent with the keying system for the
Building or copies of the keys therefor shall be placed with Landlord. Tenant
may designate certain areas within the Premises to be “Secured Areas” for the
purpose of securing certain valuable property or confidential information.
Except in emergencies, Landlord may not enter Secured Areas unless Landlord
provides Tenant with at least one (1) business day prior written notice of the
date and time of such entry, and any such entry shall be subject to escort by a
Tenant representative and such reasonable restrictions or conditions as Tenant
may designate, provided, however, that nothing in this sentence shall waive or
be deemed to waive any right or remedy that Landlord may have in the event of a
Tenant default. Subject to compliance with Tenant’s security and compliance
procedures, Landlord and its agents and representatives shall also have the
right, at all reasonable times and upon at least one (1) business day’s prior
notice, to show the Premises to prospective tenants (during the last year of
this Lease), lessors of superior leases, mortgagees, prospective mortgagees or
prospective purchasers of the Building. Landlord shall minimize any interruption
of Tenant’s business operations resulting from any entry to the Premises
hereunder, and shall, at its sole cost and expense, repair and restore any
damage to the Premises caused by or at the direction of Landlord in exercising
such rights, subject to Section 11.6. No such entry shall be construed under any
circumstances as a forcible or unlawful entry into, or a detainer of, the
Premises, or an eviction of Tenant, and Tenant hereby waives any claim against
Landlord or its agents or representatives for damages for any injury or
inconvenience to or interference with, Tenant’s business or quiet enjoyment of
the Premises.
 
15.2 Building and Common Areas
 
. Provided Landlord does not unreasonably interfere with Tenant’s normal and
customary business operations and to the extent that the Tenant Improvements are
not damaged, and Tenant is not denied the beneficial use of its Premises,
Landlord may: (a) install, repair, replace or relocate pipes, ducts, conduits,
wires and appurtenant meters and equipment for service to other parts of the
Building above the ceiling surfaces, below the floor surfaces, within the walls
and in the central core areas of the Premises or the rest of the Building; (b)
repair, renovate, alter, expand or improve the Project; (c) make changes to the
common areas, including, without limitation, changes in the location, size,
shape and number of street entrances, driveways, ramps, entrances, exits,
parking spaces, parking
 

27

--------------------------------------------------------------------------------





 
areas, loading and unloading areas, halls, passages, stairways and other means
of ingress and egress, direction of traffic, landscaped areas and walkways; (d)
close temporarily any of the common areas for maintenance purposes as long as
reasonable access to the Premises remains available; (e) designate other land
outside the boundaries of the Building to be a part of the common areas; (f) add
additional buildings and improvements to the common areas; (g) use the common
areas while engaged in making additional improvements, repairs or alterations to
the Building, or any portion thereof; and (h) do and perform such other acts and
make such other changes in, to or with respect to the common areas and Building
and other portions of the Project as Landlord may deem appropriate in its good
faith business judgment.
 
15.3 Balconies
 
. Balconies adjacent to and accessible from the Premises shall be common areas;
provided, however, that Tenant shall have an exclusive license (with other
tenants, if any, whose premises are adjacent to and accessible from such
balconies) to use any such balconies in a manner consistent with a first-class
office complex containing balconies, on the terms and conditions set forth
herein and subject to all limitations and restrictions on use of the Premises in
the Lease. Tenant shall not make any improvements to the balconies. Tenant shall
seek Landlord’s advance written consent to all proposed furniture, fixtures,
plants or other items of any kind whatsoever which Tenant desires to affix or to
place on the balconies. Landlord may withhold its consent to Tenant’s proposed
furniture, fixtures, plants or other items in Landlord’s sole discretion,
including without limitation, on wholly aesthetic grounds (e.g., as to size,
color or design). Tenant shall not be permitted to display any graphics, signs
or insignias or the like on the balconies. Landlord shall have the right to make
any improvements to the balconies or display any graphics, plants or other items
from the balconies which it desires in its sole discretion in connection with
overall Project graphics or improvements. Tenant shall permit Landlord access to
the balconies at reasonable times, including during Normal Working Hours, for
cleaning, general maintenance and plant maintenance. Tenant’s exclusive license
to use the balconies shall be revocable, at Landlord’s option, upon any Event of
Default.
 
15.4 Name
 
. Landlord may adopt any name for the Building and/or the Project and Landlord
reserves the right to change the name and/or the address of the Building and/or
the Project or any part thereof at any time.
 
16. Indemnification and Waiver.
 
16.1 Indemnity by Tenant
 
. Subject to Section 11.5, Tenant shall indemnify, protect, defend and hold
harmless, Landlord, its officers, directors, partners, agents, members,
attorneys and employees, and any affiliate of Landlord, including without
limitation, any corporations or any other entities controlling, controlled by or
under common control with Landlord (collectively, “Landlord Indemnified
Parties”), from and against any and all claims, suits, demands, liability,
damages and expenses, including attorneys’ fees and costs (collectively,
“Indemnified Claims”), arising from or in connection with Tenant’s use or
alteration of the Premises or the conduct of its business or from any activity
performed or permitted by Tenant in or about the Premises, the Building or any
part of the Project during the Term or prior to the Commencement Date if Tenant
has been provided access to the Premises, the Building or any part of the
Project for any purpose, or arising from any default in the performance of any
obligation on Tenant’s part to be performed under the terms of this Lease, or
arising from Tenant’s use of the Building Services in excess of their capacity
or arising from any other act, neglect, fault or omission of Tenant or any of
its officers, agents, directors, members, managers, contractors, employees,
subtenants, assignees, licensees or invitees (acting within the scope of their
relationship with Tenant), except to the extent of personal injury caused by the
negligence or willful misconduct of Landlord, its contractors, agents or
employees. If any action or proceeding is brought against any of the Landlord
Indemnified Parties in connection with any Indemnified Claims, Tenant, upon
notice from Landlord, shall defend the same at Tenant’s expense with counsel
approved by Landlord, subject to the reasonable requirements of Tenant’s
insurance carrier if defended by same, which approval shall not be unreasonably
withheld. Tenant’s obligations under this Section 16.1 shall survive the
expiration or earlier termination of this Lease as to any matter arising during
the Term.
 
16.2 Waiver
 
 

28

--------------------------------------------------------------------------------





 
. As a material part of the consideration to the Landlord for entering into this
Lease, Tenant hereby assumes all risk of and releases, discharges and holds
harmless Landlord from and against any and all liability to Tenant for damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever except that which is caused by the negligence or willful misconduct
of Landlord, its agents, employees or contractors (acting within the scope of
their relationship with Landlord). Except as otherwise provided in the Lease, in
no event shall Landlord be liable to Tenant for any injury to any person in or
about the Premises or damage to the Premises or for any loss, damage or injury
to any property of Tenant therein or by any malfunction of any utility or other
equipment, installation or system, or by the rupture, leakage or overflow of any
plumbing or other pipes, including without limitation, water, steam and
refrigeration lines, sprinklers, tanks, drains, drinking fountains or similar
cause in, about or upon the Premises, the Building or any other portion of the
Project except to the extent such loss, damage or injury is caused by the
negligence or willful misconduct of Landlord, its agents, employees or
contractors (acting within the scope of their relationship with Landlord).
 
16.3 Indemnity of Tenant
 
. Notwithstanding the provisions of Sections 16.1 and 16.2 to the contrary, but
subject to the limitation on Landlord’s liability set forth in Section 30.17 and
subject to Section 11.5, Landlord shall indemnify, protect, defend and hold
harmless Tenant, its officers, directors, partners, agents, members, managers,
attorneys and employees (collectively, “Tenant Indemnified Parties”), from and
against any Indemnified Claims with respect to or arising out of any injury to
persons or damage to property located on the Premises or within the Project
(including, without limitation, the Premises, Tenant’s property and Tenant’s
personnel) (but not for injury to, or interference with, Tenant’s or any Tenant
Indemnified Parties’ business or for consequential damages), to the extent such
damage or injury arises or results from (i) the gross negligence or willful
misconduct of Landlord, its agents or employees (acting within the scope of
their relationship with Landlord), and/or (ii) the default by Landlord of any
obligations on Landlord’s part to be performed under the terms of this Lease;
provided, however, that Landlord’s indemnity shall not apply or extend to any
personal injury which is covered by any insurance maintained by Tenant or any
Tenant Indemnified Parties (or which would have been covered had Tenant obtained
the insurance required under the provisions of this Lease). If any action or
proceeding is brought against Tenant or any Tenant Indemnified Parties by reason
of any such injury or damage indemnified by Landlord as set forth hereinabove,
Landlord, upon notice from Tenant, shall defend the same at Landlord’s expense
with counsel approved in writing by Tenant, which approval Tenant shall not
unreasonably withhold. Landlord’s obligations under this Section 16.3 shall
survive the expiration or earlier termination of this Lease as to any matter
arising during the Term.
 
17. Definition of Landlord.
 
The term “Landlord” as used in this Lease, so far as covenants or obligations on
the part of Landlord are concerned, shall be limited to mean and include only
the owner or owners, at the time in question, of the fee title of the Premises
or the lessees under ground leases of the Land or master leases of the Building,
if any. In the event of any transfer, assignment or other conveyance of any such
title, Landlord herein named (and in case of any subsequent transfer or
conveyance, the then grantor) shall be automatically freed and relieved from and
after the date of such transfer, assignment or conveyance of all liability for
the performance of any covenant or obligation on the part of Landlord contained
in this Lease thereafter to be performed. Without further agreement, the
transferee of such title shall be deemed to have assumed and agreed to observe
and perform any and all obligations of Landlord hereunder, during its ownership
of the Premises. Landlord may transfer its interest in the Premises without the
consent of Tenant and such transfer or subsequent transfer shall not be deemed a
violation on Landlord’s part of any term or condition of this Lease.
 
18. Subordination.
 
18.1 Subordination
 
. This Lease is subject and subordinate to all mortgages, trust deeds, and
ground and underlying leases (the “Underlying Mortgages”) which now exist or may
hereafter be executed affecting the Land, Project and/or the Building and to all
renewals, modifications, consolidations, replacements and extensions of any such
Underlying Mortgages. This clause shall be self-operative and no further
instrument of subordination need be required by any
 

29

--------------------------------------------------------------------------------





 
mortgagee, ground lessor or beneficiary, affecting any Underlying Mortgage in
order to make such subordination effective. Tenant, however, shall execute
promptly any certificate or document that Landlord may request to effectuate,
evidence or confirm such subordination, and failure to do so shall be an Event
of Default under this Lease if such failure is not cured after notice in
accordance with Paragraph 22.1(d). Notwithstanding the forgoing, the mortgagee,
ground lessor or beneficiary of an Underlying Mortgage may elect, at any time by
notice given to Tenant, to subordinate such Underlying Mortgage to this Lease,
and no further instrument of subordination shall be required to make such
subordination of the Underlying Mortgage effective. Tenant, however, shall
execute promptly any certificate or document requested to effectuate, evidence
or confirm such subordination, and failure to do so shall be an Event of Default
under this Lease if such failure is not cured after notice in accordance with
Paragraph 22.1(d). Notwithstanding the foregoing, Landlord shall provide to
Tenant within thirty (30) days after execution and delivery of this Lease by
Landlord and Tenant, a non-disturbance agreement (“Non-Disturbance Agreement”)
from each holder of an existing Underlying Mortgage whose encumbrance or lien
affecting the Land, Project and/or Building is superior to the leasehold estate
created hereby. The form of any such Non-Disturbance Agreement shall be a
commercially reasonable form provided by the holder of each Underlying Mortgage
who is required to provide a Non-Disturbance Agreement. Further, notwithstanding
anything to the contrary in this Article 18, with respect to any Underlying
Mortgage hereafter executed affecting the Project and/or the Premises, this
Lease shall be subordinated thereto only if the holder of the Underlying
Mortgage enters into a Non-disturbance Agreement.
 
18.2 Attornment
 
. If Landlord’s interest in the Building and/or the Land is sold or conveyed
upon the exercise of any remedy provided for in any Underlying Mortgage, or
otherwise by operation of law: (a) at the election of the new owner, Tenant will
attorn to and recognize the new owner as Tenant’s landlord under this Lease, and
upon request, Tenant shall enter into a new lease, containing all of the terms
and provisions of this Lease, with such new owner for the remaining term hereof,
or, at the election of such new owner, this Lease shall automatically become a
new lease between Tenant and such new owner, upon the terms and provisions
hereof for the remaining term hereof, and Tenant will confirm such attornment
and new lease in writing within ten (10) days after request (Tenant’s failure to
do so will constitute an Event of Default); and (b) the new owner shall not be
(i) liable for any act or omission of Landlord under this Lease occurring prior
to such sale or conveyance, (ii) subject to any offset, abatement or reduction
of rent because of any default of Landlord under this Lease occurring prior to
such sale or conveyance, except if such offset, abatement or reduction of rent
is expressly provided for in the Lease, and (iii) liable for the return of any
security deposit paid by Tenant except to the extent that the security deposit
has actually been paid to such person or entity.
 
18.3 Notice from Tenant
 
. Tenant shall give written notice to the holder of any Underlying Mortgage
whose name and address have been previously furnished to Tenant of any act or
omission by Landlord which Tenant asserts as giving Tenant the right to
terminate this Lease or to claim a partial or total eviction or any other right
or remedy under this Lease or provided by law. Tenant further agrees that if
Landlord shall have failed to cure any default within the time period provided
for in this Lease, then the holder of any Underlying Mortgage shall have an
additional sixty (60) days within which to cure such default or if such default
cannot be cured within that time, then such additional time as may be necessary
if within such sixty (60) days such holder has commenced and is diligently
pursuing the remedies necessary to cure such default (including, but not limited
to commencement of foreclosure proceedings, if necessary to effect such cure),
in which event this Lease shall not be terminated while such remedies are being
so diligently pursued.
 
19. Intentionally Omitted.
 
20. Surrender of Premises and Removal of Property.
 
20.1 No Merger
 
 

30

--------------------------------------------------------------------------------





 
. The voluntary or other surrender of this Lease by Tenant, a mutual
cancellation or a termination hereof, shall not constitute a merger, and shall,
at the option of Landlord, terminate all or any existing subleases or shall
operate as an assignment to Landlord of any or all subleases affecting the
Premises.
 
20.2 Surrender of Premises
 
. Upon the expiration of the Term, or upon any earlier termination hereof,
Tenant shall quit and surrender possession of the Premises to Landlord in as
good order and condition as the Premises are now or hereafter may be improved by
Landlord or Tenant, reasonable wear and tear and repairs which are Landlord’s
obligation excepted, and shall, without expense to Landlord, remove or cause to
be removed from the Premises, all debris and rubbish, all furniture, equipment,
business and trade fixtures, free-standing cabinet work, movable partitioning
and other articles of personal property owned by Tenant or installed or placed
by Tenant at its expense in the Premises, and all similar articles of any other
persons claiming under Tenant unless Landlord exercises its option to have any
subleases or subtenancies assigned to Landlord, and Tenant shall repair all
damage to the Premises and the Project resulting from such removal.
 
20.3 Disposal of Property
 
. In the event of the expiration of this Lease or other re-entry of the Premises
by Landlord as provided in this Lease, any property of Tenant not removed by
Tenant upon the expiration of the Term of this Lease, or within forty-eight (48)
hours after a termination by reason of Tenant’s default, shall be considered
abandoned and Landlord may remove any or all of such property and dispose of the
same in any manner or store the same in a public warehouse or elsewhere for the
account of, and at the expense and risk of, Tenant. If Tenant shall fail to pay
the costs of storing any such property after it has been stored for a period of
thirty (30) days or more, Landlord may sell any or all of such property at
public or private sale, in such manner and at such places as Landlord, in its
sole discretion, may deem proper, without notice to or demand upon Tenant. In
the event of such sale, Landlord shall apply the proceeds thereof, first, to the
cost and expense of sale, including reasonable attorneys’ fees; second, to the
repayment of the cost of removal and storage; third, to the repayment of any
other sums which may then or thereafter be due to Landlord from Tenant under any
of the terms of this Lease; and fourth, the balance, if any, to Tenant.
 
21. Holding Over.
 
In the event Tenant holds over after the expiration of the Term, with the
express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and not a renewal hereof or an extension for any further
term, and such month-to-month tenancy shall be subject to each and every term,
covenant and agreement contained herein; provided, however, that Tenant shall
pay as Basic Rent during any holding over period, an amount equal to the greater
of one-hundred fifty percent (150%) of the fair market value rental rate of the
Premises or two times the Basic Rent payable immediately preceding the
expiration of the Term. Nothing in this Article 21 shall be construed as a
consent by Landlord to any holding over by Tenant and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises
upon the expiration of the Term or upon the earlier termination hereof and to
assert any remedy in law or equity to evict Tenant and/or collect damages in
connection with such holding over.
 
22. Defaults and Remedies.
 
22.1 Defaults by Tenant
 
. The occurrence of any of the following shall constitute a default under this
Lease by Tenant (“Event of Default”):
 
(a) The failure by Tenant to pay the rent or make any other payment required to
be made by Tenant under this Lease and Exhibits hereto as and when due where
such failure continues for three (3) business days after notice thereof by
Landlord to Tenant;
 
(b) The abandonment of the Premises by Tenant as defined in accordance with
Section 1951.3 of the California Civil Code;
 
 

31

--------------------------------------------------------------------------------





 
(c) The failure by Tenant to observe or perform the provisions of Articles 2 and
8 where such failure continues and is not remedied within two (2) business days
after notice thereof from Landlord to Tenant; provided however, if the nature of
the default under this Paragraph 22.1(c) does not (i) materially and adversely
affect Building Systems or Service Facilities, (ii) materially and adversely
affect access to or safety of any premises in the Building, (iii) materially and
adversely affect the quiet enjoyment of any other tenant in the Project, or
(iv) jeopardize the continued effectiveness of any insurance coverage for the
Project, then, if such default cannot reasonably be cured within such two (2)
business day period, Landlord shall not be entitled to exercise its remedies
under Section 22.2 if within such two (2) business day period Tenant shall
commence such cure and thereafter diligently prosecute the same to completion,
provided that Tenant shall otherwise be liable to Landlord for such
non-performance. If Tenant’s default hereunder is with respect to Alterations
referred to in Article 8, Tenant shall be deemed to have remedied its default
within such two (2) business day period if Tenant ceases all work on the
Alterations within such two (2) business day period and immediately commences
(and thereafter diligently prosecutes to completion) the repair of any damage
caused and the correction of any changes to the Building Systems, if so required
by Landlord, and provided Tenant does not commence any further work on the
Alterations until Landlord has fully approved the same in writing;
 
(d) The failure by Tenant to execute any certificate or document to effectuate,
evidence or confirm the subordination of this Lease to an Underlying Mortgage in
accordance with Section 18.1 within fifteen (15) days after receipt of a written
notice from Landlord of such failure;
 
(e) The failure by Tenant to observe or perform any other provision of this
Lease (other than those addressed by clauses (a) through (d) above) and the
Exhibits hereto, including the Rules and Regulations, to be observed or
performed by Tenant, where such failure constitutes a material breach of this
Lease and continues for thirty (30) days after notice thereof by Landlord to
Tenant; provided, however, that if the nature of such default is such that the
same cannot reasonably be cured within such thirty (30) day period, Tenant shall
not be deemed to be in default if Tenant shall within such period commence such
cure and thereafter diligently prosecute the same to completion;
 
(f) Any action taken by or against Tenant pursuant to any statute pertaining to
bankruptcy or insolvency or the reorganization of Tenant (unless, in the case of
a petition filed against Tenant, the same is dismissed within ninety (90) days);
the making by Tenant of any general assignment for the benefit of creditors; the
appointment of a trustee or receiver to take possession of all or any portion of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where possession is not restored to Tenant within ninety (90) days; or the
attachment, execution, or other judicial seizure of all or any portion of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where such seizure is not discharged within ninety (90) days; or
 
(g) The failure by Tenant to provide any estoppel certificate within the time
period required under Section 30.15 below, if such failure continues for an
additional ten (10) days after receipt of written notice from Landlord to Tenant
specifying such failure and referring to this Paragraph 22.1(g).
 
22.2 Landlord’s Remedies.
 
(a) If an Event of Default shall occur, then, in addition to any other remedies
available to Landlord at law or in equity, Landlord shall have the immediate
option to terminate this Lease and all rights of Tenant hereunder by giving
Tenant written notice of such election to terminate. In the event Landlord shall
elect to so terminate this Lease, Landlord may recover from Tenant:
 
(1) the worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus
 
(2) the worth at the time of award of any amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
 
 

32

--------------------------------------------------------------------------------





 
(3) the worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of the award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus
 
(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and
 
(5) at Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.
 
(b) All “rent” (as defined in Section 4.3) shall be computed on the basis of the
monthly amount thereof payable on the date of Tenant’s default, as the same are
to be adjusted thereafter as contemplated by this Lease. As used in
subparagraphs (1) and (2) above, the “worth at the time of award” is computed by
allowing interest in the per annum amount equal to the prime rate of interest or
other equivalent reference rate from time to time announced by the Bank of
America National Trust and Savings Association (the “Reference Rate”) plus two
percent (2%), but in no event in excess of the maximum interest rate permitted
by law. As used in subparagraph (3) above, the “worth at the time of award” is
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).
 
(c) If Landlord elects to terminate this Lease as a result of Tenant’s Event of
Default, on the expiration of the time stated in Landlord’s notice to Tenant
given under Paragraph (a) above, this Lease and the Term hereof, as well as all
of the right, title and interest of Tenant hereunder, shall wholly cease and
expire and become void in the same manner and with the same force and effect
(except as to Tenant’s liability) as if the date fixed in such notice were the
date herein specified for expiration of the term of this Lease. Thereupon,
Tenant shall immediately quit and surrender to Landlord the Premises, and
Landlord may enter into and repossess the Premises by summary proceedings,
detainer, ejectment or otherwise, and remove all occupants thereof and, at
Landlord’s option, any property thereon without being liable for any damages
therefor.
 
(d) If an Event of Default shall occur, in addition, Landlord shall have the
remedy described in California Civil Code Section 1951.4 (lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations). Therefore, if Landlord does not elect to terminate this
Lease on account of any default by Tenant, Landlord may, from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease, including the right to recover all rent as it becomes due.
 
(e) If an Event of Default shall occur, Landlord shall also have the right,
without terminating this Lease, to re-enter the Premises and remove all persons
and property therefrom by summary proceedings or otherwise; such property may be
removed and stored in a public warehouse or elsewhere at the cost of and for the
account of Tenant.
 
(f) In the event of the abandonment of the Premises by Tenant, or in the event
that Landlord elects to re-enter as provided in Paragraph (e) above or takes
possession of the Premises pursuant to legal proceeding or pursuant to any
notice provided by law, and if Landlord does not elect to terminate this Lease,
then Landlord may from time to time, without terminating this Lease, relet the
Premises or any part thereof for such term or terms and at such rent and upon
such other terms and conditions as Landlord reasonably may deem advisable, with
the right to make alterations and repairs to the Premises. In the event that
Landlord shall elect to so relet, then rentals received by Landlord from such
reletting shall be applied: First, to the payment of any indebtedness other than
rent due hereunder from Tenant to Landlord; second, to the payment of any cost
of such reletting (including, but not limited to, leasing commissions, tenant
improvement costs and rent concessions such as free rent); third, to the payment
of the cost of any alterations and repairs to the Premises; fourth, to the
payment of rent due and unpaid hereunder; and the remainder, if any, shall be
held by Landlord and applied in payment of future rent as the same may become
due and payable hereunder. Should that portion of such rentals received from
such reletting during any month, which is applied to the payment of rent
hereunder, be less than the rent payable during that month by Tenant hereunder,
then Tenant shall pay such deficiency to Landlord. Such deficiency shall be
calculated and paid
 

33

--------------------------------------------------------------------------------





 
monthly. Tenant shall also pay to Landlord, as soon as ascertained, any costs
and expenses incurred by Landlord in such reletting or in making such
alterations and repairs not covered by the rentals received from such reletting.
 
22.3 Re-Entry Not Termination
 
. No re-entry or taking possession of the Premises by Landlord pursuant to this
Article 22 shall be construed as an election to terminate this Lease unless a
written notice of such intention be given to Tenant or unless the termination
thereof be decreed by a court of competent jurisdiction. Notwithstanding any
reletting without termination by Landlord because of any default of Tenant,
Landlord may at any time after such reletting elect to terminate this Lease for
any such default.
 
22.4 Right of Landlord to Injunction; Cumulative Remedies
 
. In the event of a breach by Tenant of any of the agreements, conditions,
covenants or terms hereof, Landlord shall have the right of injunction to
restrain the same and the right to invoke any remedy allowed by law or in equity
whether or not other remedies, indemnity or reimbursements are herein provided.
The rights and remedies given to Landlord in this Lease are distinct, separate
and cumulative remedies, and no one of them, whether or not exercised by
Landlord, shall be deemed to be in exclusion of any of the others; provided,
however, no double recovery shall be permitted.
 
22.5 No Jury Trial
 
. Landlord and Tenant hereby waive their respective right to trial by jury of
any cause of action, claim, counterclaim or cross-complaint in any action,
proceeding and/or hearing brought by either Landlord against Tenant or Tenant
against Landlord on any matter whatsoever arising out of, or in any way
connected with, this Lease, the relationship of Landlord and Tenant, Tenant’s
use or occupancy of the Premises, or any claim of injury or damage, or the
enforcement of any remedy under any law, statute, or regulation, emergency or
otherwise, now or hereafter in effect.
 
22.6 Waiver of Consequential Damages
 
. Notwithstanding anything to the contrary contained in this Lease, neither
Landlord nor Tenant shall be liable under any circumstances for, and each hereby
releases the other from all liability for, consequential damages and injury or
damage to, or interference with, the other party’s business, including, but not
limited to, loss of title to the Premises or any portion thereof, loss of
profits, loss of business opportunity, loss of goodwill or loss of use, in each
case however occurring, other than those consequential damages incurred by
Landlord in connection with a holdover in the Premises by Tenant after the
expiration or earlier termination of this Lease or incurred by Landlord in
connection with failure by Tenant to provide an estoppel certificate as required
under the provisions of this Lease.
 
22.7 Definition of Tenant
 
. The term “Tenant” shall be deemed to include all persons or entities named as
Tenant under this Lease, or each and every one of them. If any of the
obligations of Tenant hereunder is guaranteed by another person or entity, the
term “Tenant” shall be deemed to include all of such guarantors and any one or
more of such guarantors. If this Lease has been assigned, the term “Tenant”
shall be deemed to include both the assignee and the assignor.
 
23. Covenant Against Liens.
 
Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Project or Premises, and any and
all liens and encumbrances created by Tenant shall attach to Tenant’s interest
only. Notwithstanding anything to the contrary contained in this Lease,
including, without limitation, Article 14, Tenant shall not voluntarily create
or permit any lien or encumbrance on Tenant’s leasehold hereunder. Landlord
shall have the right at all times to post and keep posted on the Premises any
notice which it deems necessary for protection from such liens. Tenant covenants
and agrees not to suffer or permit any lien of mechanics or materialmen or
others to be placed against the Project, the Building or the Premises, or any
portion thereof, with respect to work or
 

34

--------------------------------------------------------------------------------





 
services claimed to have been performed for or materials claimed to have been
furnished to Tenant or the Premises (including, without limitation, in
connection with any Alterations) and, in case of any such lien attaching or
notice of any lien, Tenant covenants and agrees to cause it to be immediately
released and removed of record. Notwithstanding anything to the contrary set
forth in this Lease, in the event that such lien is not released and removed
within five (5) days after notice of such lien is delivered by Landlord to
Tenant, Landlord may, without waiving its rights and remedies based upon such
breach by Tenant and without releasing Tenant from any of its obligations,
immediately post a bond or otherwise release and remove such lien, without any
duty to investigate the validity thereof, and all sums, costs and expenses,
including reasonable attorneys’ fees and costs, incurred by Landlord in
connection with such lien shall be deemed Additional Rent under this Lease and
shall immediately be due and payable by Tenant.
 
24. Interest on Tenant’s Obligations; Late Charges.
 
24.1 Interest
 
. Any amount due from Tenant to Landlord which is not paid when due shall bear
interest at the lesser of two percent (2%) in excess of the Reference Rate (as
defined in Paragraph 22.2(b)) or the maximum rate per annum which Landlord is
permitted by law to charge, from the date such payment is due until paid, but
the payment of such interest shall not excuse or cure any default by Tenant
under this Lease.
 
24.2 Late Charge
 
. If Tenant is late in paying any amount of rent due under this Lease and does
not pay such rent within five (5) days after receiving notice thereof, then
Tenant shall pay Landlord a late charge equal to three percent (3%) of each
delinquent amount of rent and any subsequent delinquent amount of rent. The
parties agree that the amount of such late charge represents a reasonable
estimate of the cost and expense that would be incurred by Landlord in
processing each delinquent payment of rent by Tenant and that such late charge
shall be paid to Landlord as liquidated damages for each delinquent payment
pursuant to California Civil Code Section 1671, but the payment of such late
charge shall not excuse or cure any default by Tenant under this Lease. The
parties further agree that the payment of late charges and the payment of
interest provided for in Section 24.1 are distinct and separate from one another
in that the payment of interest is to compensate Landlord for the use of
Landlord’s money by Tenant, while the payment of a late charge is to compensate
Landlord for the additional administrative expense incurred by Landlord in
handling and processing delinquent payments, but excluding attorneys’ fees and
costs incurred with respect to such delinquent payments.
 
25. Quiet Enjoyment.
 
Landlord represents and warrants that Tenant, until an Event of Default by
Tenant has occurred, shall lawfully and quietly hold, occupy and enjoy the
Premises during the Term without hindrance or molestation of anyone lawfully
claiming by, through or under Landlord, subject, however, to the provisions of
this Lease and to any Underlying Mortgage (to the extent this Lease is
subordinate thereto, and subject to the terms of any Non-Disturbance Agreement
in favor of Tenant).
 
26. Parking Facilities.
 
Landlord shall provide and Tenant shall rent for the entire Term parking passes
for fifty-one (51) automobiles in the Parking Garage, subject to parking rules
and regulations as Landlord or Landlord’s operator or licensee may establish
from time to time. Landlord shall have the right to provide parking for the
Project at off-site locations other than the Parking Garage (without relocating
Tenant’s passes for the Parking Garage as specified above), and in such event,
said off-site parking areas shall be deemed part of the Project for purposes of
this Lease. Landlord shall have the right to change, delete or modify such
off-site parking areas and to reconfigure the parking areas in the Parking
Garage. The Parking Garage shall be operated during Normal Business Hours Monday
through Friday to provide parking for visitors to the Project at prevailing
market rates, and the amount of such visitor parking shall not be less than that
required by applicable codes, rules or regulations or governmental authorities
having jurisdiction. In addition, Tenant shall have the right to validation
parking upon terms and conditions and
 

35

--------------------------------------------------------------------------------





 
subject to rules and regulations reasonably established from time to time by
Landlord or Landlord’s operator or licensee. The parking passes under this
Article 26 are provided to Tenant solely for use by Tenant’s own personnel and
such passes may not be transferred, assigned, subleased or otherwise alienated
by Tenant without Landlord’s prior approval, except in connection with a
Transfer permitted or consented to pursuant to Article 14, and such passes are
used by the personnel of such Transferee.
 
Tenant shall pay rent for the parking passes under this Article 26 throughout
the initial Lease Term at the following rates:
 
Year 1: $165.00 per pass per month
Year 2: $169.95 per pass per month
Year 3: $175.05 per pass per month
Year 4: $180.30 per pass per month
Year 5: $185.71 per pass per month
Year 6: $191.28 per pass per month
Year 7: $197.02 per pass per month
Year 8: $202.93 per pass per month
Year 9: $209.02 per pass per month
Year 10: $215.29 per pass per month


27. Brokers.
 
Landlord and Tenant each represents and warrants to the other that it has not
had any contact or dealings with any person or real estate broker which would
give rise to the payment of any fee or brokerage commission in connection with
this Lease, [other than a commission to Maguire Properties Services, Inc. under
a separate brokerage services agreement with Landlord, which commission Landlord
shall pay]. Tenant shall indemnify, hold harmless and defend Landlord from and
against any liability arising from a breach of such representation and warranty
by Tenant. Landlord shall indemnify, hold harmless and defend Tenant from and
against any liability arising from a breach of such representation and warranty
by Landlord.
 
28. Rules and Regulations.
 
The “Rules and Regulations” attached hereto as Exhibit “E” are hereby
incorporated herein and made a part of this Lease. Tenant agrees to abide by and
comply with each and every one of said Rules and Regulations and any reasonable
and non-discriminatory amendments, modifications and/or additions thereto as may
hereafter be adopted by Landlord for the safety, care, security, good order and
cleanliness of the Premises, the Building, the Parking Garage, or any other
portion of the Project. Provided Tenant’s rights under this Lease are not
materially and adversely affected, Landlord shall have the right to amend,
modify or add to the Rules and Regulations in its sole discretion. Landlord
shall enforce the Rules and Regulations in a non-discriminatory manner, provided
that Landlord shall not be liable to Tenant for any violation of any of the
Rules and Regulations by any other tenant, contractor or invitee or for the
failure of Landlord to enforce any of the Rules and Regulations. In the event of
any conflict between the Rules and Regulations and the provisions of this Lease,
the provisions of this Lease shall control. To the extent that the Rules and
Regulations attached as Exhibit “E” are contrary to, or inconsistent with, the
provisions of this Lease, the provisions of this Lease shall prevail. Landlord
shall not enforce, modify or amend the Rules and Regulations in an unreasonable
manner or in a manner which would unreasonably interfere with normal and
customary office business operations permitted under Section 2.1.
 
29. Directory Board and Signage.
 
29.1 Directory Board
 
. During the Term, Tenant shall have the right to designate one (1) name (each a
department or individual) per thousand square feet of Rentable Area in the
Premises occupied by Tenant for placement on the directory board in the lobby of
the Building and any other common directory board which may be available for use
by office tenants of the Building. Landlord shall have the option to maintain,
in place of any such directory board, a computerized
 

36

--------------------------------------------------------------------------------





 
directory with display screen which has the capacity to accommodate Tenant’s
designation of names as set forth above.
 
29.2 Signage
 
. Tenant shall be permitted to install, at its own expense, appropriate signage
containing Tenant’s name (a) on or above entrance doors to the Premises,
(b) provided that at all times Tenant leases all of the Rentable Area on
individual floors of the Premises, on the walls of the elevator lobbies and
adjacent to entrance doors on each floor of the Premises leased solely by
Tenant. Any such signage will be designed and constructed in a manner complying
with Building standard signage and graphics criteria and Applicable Laws,
including without limitation the Americans with Disabilities Act (“ADA”) and
City rules and regulations, and shall be subject to Landlord’s prior approval
which approval shall not be unreasonably withheld, conditioned or delayed. If,
at any time, Tenant does not lease all of the Rentable Area on any floor of the
Premises hereunder, Tenant’s rights under this Section 29.2 to install and
maintain signage on the walls of the elevator lobbies within such floor shall
thereupon terminate, and Tenant shall promptly remove all such signage and
repair and restore the walls to their prior condition, at Tenant’s expense.
 
30. General Provisions.
 
30.1 No Waiver
 
. The waiver by Landlord or Tenant of any breach of any term, provision,
covenant or condition contained in this Lease, or the failure of Landlord or
Tenant to insist on the strict performance by the other, shall not be deemed to
be a waiver of such term, provision, covenant or condition as to any subsequent
breach thereof or of any other term, covenant or condition contained in this
Lease. The acceptance of rents hereunder by Landlord shall not be deemed to be a
waiver of any breach or default by Tenant of any term, provision, covenant or
condition herein, regardless of Landlord’s knowledge of such breach or default
at the time of acceptance of rent.
 
30.2 Landlord’s Right to Perform
 
. All covenants and agreements to be performed by Tenant under any of the terms
of this Lease shall be performed by Tenant at Tenant’s sole expense and without
abatement of rent except as otherwise provided in this Lease. If Tenant shall
fail to observe and perform any covenant, condition, provision or agreement
contained in this Lease or shall fail to perform any other act required to be
performed by Tenant, Landlord may, upon notice to Tenant affording Tenant
reasonable opportunity to cure, and if Landlord reasonably deems it necessary
based on a potential detrimental effect on Landlord’s interests, the Project or
any portion thereof, without obligation, and without waiving or releasing Tenant
from any default or obligations of Tenant, make any such payment or perform any
such obligation on Tenant’s part to be performed. All sums so paid by Landlord
and all costs incurred by Landlord in making such payment or performing such
obligation or enforcing this Lease, including attorneys’ fees, together with
interest thereon in a per annum amount equal to two percent (2%) in excess of
the Reference Rate (as defined in Paragraph 22.2(b), but not in excess of the
maximum rate permitted by law, shall be payable to Landlord on demand and Tenant
covenants to pay any such sums, and Landlord shall have (in addition to any
other right or remedy hereunder) the same rights and remedies in the event of
the non-payment thereof by Tenant as in the case of default by Tenant in the
payment of rent.
 
30.3 Terms; Headings
 
. The words “Landlord” and “Tenant” as used herein shall include the plural, as
well as the singular. The words used in neuter gender include the masculine and
feminine and words in the masculine or feminine gender include the neuter. If
there is more than one tenant, the obligations hereunder imposed upon Tenant
shall be joint and several. The headings or titles of this Lease shall have no
effect upon the construction or interpretation of any part hereof.
 
30.4 Entire Agreement
 
 

37

--------------------------------------------------------------------------------





 
. This instrument, and that certain side letter agreement re: Cash Flow
Participation (“Side Letter”) between Landlord and Tenant of even date herewith,
along with any exhibits and attachments or other documents affixed hereto
constitute the entire and exclusive agreement between Landlord and Tenant with
respect to the Premises and the estate and interest leased to Tenant hereunder.
This instrument and said exhibits and attachments and other documents may be
altered, amended, modified or revoked only by an instrument in writing signed by
both Landlord and Tenant. Landlord and Tenant hereby agree that all prior or
contemporaneous oral and written understandings, agreements or negotiations
relative to the leasing of the Premises are merged into and revoked by this
instrument and the Side Letter.
 
30.5 Successors and Assigns
 
. Subject to the provisions of Article 14 relating to Assignment and Sublease,
this Lease (including the Side Letter) is intended to and does bind the heirs,
executors, administrators and assigns of any and all of the parties hereto.
 
30.6 Notices
 
. All notices, consents, approvals, requests, demands and other communications
(collectively “notices”) which Landlord or Tenant are required or desire to
serve upon, or deliver to, the other shall be in writing and mailed postage
prepaid by certified or registered mail, return receipt requested, or by
personal delivery, to the appropriate address indicated below, or at such other
place or places as either Landlord or Tenant may, from time to time, designate
in a written notice given to the other. If the term “Tenant” in this Lease
refers to more than one person or entity, Landlord shall be required to make
service or delivery, as aforesaid, to any one of said persons or entities only.
Notices shall be deemed sufficiently served or given at the time of personal
delivery or three (3) days after the date of mailing thereof; provided, however,
that any notice of default to Tenant under Article 22 shall be hand-delivered to
the Premises. Any notice, request, communication or demand by Tenant to Landlord
shall be addressed to the Landlord at the Office of the Building with a copy to
Paul S. Rutter, Esq., Gilchrist & Rutter Professional Corporation, 1299 Ocean
Avenue, Suite 900, Santa Monica, California 90401, and if requested in writing
by the Landlord, given or served simultaneously to the Landlord’s mortgagee at
the address specified in such request. Any notice, request, communication or
demand by Landlord to Tenant shall be addressed to:
 
Maguire Properties, L.P.
333 South Grand Avenue, Suite 400
Los Angeles, CA 90071
Fax: 213-533-5100


(and after the Commencement Date, to the Premises)


and in the case of any notice pertaining to a certificate under Section 33.14,
Non-Disturbance Agreements or Events of Default with a copy to:
 
Mark Lammas, Esq.
333 South Grand Avenue, Suite 400
Los Angeles, CA 90071
Fax: 213-533-5100


Rejection or other refusal to accept a notice, request, communication or demand
or the inability to deliver the same because of a changed address of which no
notice was given shall be deemed to be receipt of the notice, request,
communication or demand sent.
 
30.7 Severability
 
. If any term or provision of this Lease, the deletion of which would not
adversely affect the receipt of any material benefit by either party hereunder,
shall be held invalid or unenforceable to any extent, the remaining terms,
conditions and covenants of this Lease shall not be affected thereby and each of
said terms, covenants and conditions shall be valid and enforceable to the
fullest extent permitted by law.
 
 

38

--------------------------------------------------------------------------------





 
30.8 Time of Essence
 
. Time is of the essence of this Lease and each provision hereof in which time
of performance is established.
 
30.9 Governing Law
 
. This Lease shall be governed by, interpreted and construed in accordance with
the laws of the State of California.
 
30.10 Attorneys’ Fees
 
. If any action or proceeding (including any appeal thereof) is brought by
Landlord or Tenant (whether or not such action is prosecuted to judgment) to
enforce its respective rights under this Lease or to enforce a judgment
(“Action”), (1) the unsuccessful party therein shall pay all costs incurred by
the prevailing party therein, including reasonable attorneys’ fees and costs to
be fixed by the court, and (2) as a separate right, severable from any other
rights set forth in this Lease, the prevailing party therein shall be entitled
to recover its reasonable attorneys’ fees and costs incurred in enforcing any
judgment against the unsuccessful party therein, which right to recover
post-judgment attorneys’ fees and costs shall be included in any such judgment.
The parties hereto hereby waive any right to a trial by jury. The right to
recover post-judgment attorneys’ fees and costs shall (i) not be deemed waived
if not included in any judgment, (ii) survive the final judgment in any Action,
and (iii) not be deemed merged into such judgment. The rights and obligations of
the parties under this Section 30.10 shall survive the termination of this
Lease.
 
30.11 Light and Air
 
. Any diminution or shutting off of light, air or view by any structure which
may be erected on lands adjacent to the Building or any other portion of the
Project shall in no manner affect this Lease or impose any liability whatsoever
on Landlord.
 
30.12 Bankruptcy Prior to Commencement
 
. If, at any time prior to the Commencement Date, any action is taken by or
against Tenant in any court pursuant to any statute pertaining to bankruptcy or
insolvency or the reorganization of Tenant, Tenant makes any general assignment
for the benefit of creditors, a trustee or receiver is appointed to take
possession of substantially all of Tenant’s assets or of Tenant’s interest in
this Lease, or there is an attachment, execution or other judicial seizure of
substantially all of Tenant’s assets or of Tenant’s interest in this Lease, then
this Lease shall ipso facto be canceled and terminated and of no further force
or effect. In such event, neither Tenant nor any person claiming through or
under Tenant or by virtue of any statute or of any order of any court shall be
entitled to possession of the Premises or any interest in this Lease and
Landlord shall, in addition to any other rights and remedies under this Lease,
be entitled to retain any rent, security deposit or other monies received by
Landlord from Tenant as liquidated damages.
 
30.13 Force Majeure
 
. Neither Landlord nor Tenant shall not be liable for any failure to comply or
delay in complying with its obligations hereunder if such failure or delay is
due to acts of God, inability to obtain labor, strikes, or lockouts (except as
each of the foregoing may be caused by the claiming party’s acts or omissions,
such as violation of a collective bargaining agreement), lack of materials,
changes in law (including the adoption of legislation, ordinances, initiatives
or referenda and the issuance of any court order), enemy actions, acts of
terrorism, civil commotion, riot, insurrection, war, fire, earthquake,
unavoidable casualty or other similar causes beyond the claiming party’s
reasonable control and not caused by the claiming party’s negligence or willful
misconduct (all of which events are herein referred to as “force majeure”
events); provided however, nothing in this section shall excuse Tenant from its
obligation to timely pay rent (except where this Lease specifically provides for
rent abatement, Tenant shall receive an abatement of rent), and provided,
further, that the claiming party shall use commercially reasonable efforts to
overcome or mitigate the effect of each force majeure event. It is expressly
agreed that Landlord shall not be obliged to settle any strike to avoid a force
majeure event from continuing.
 
 

39

--------------------------------------------------------------------------------





 
30.14 Applicable Laws
 
. Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now or hereafter in effect
including without limitation the Americans with Disabilities Act of 1990
(“Applicable Laws”). Subject to the provisions of Section 3.3 and Section
30.14(c), (a) any costs of compliance with Applicable Laws related to the Tenant
Improvements installed by or for Tenant shall be the sole responsibility of
Tenant, (b) Landlord shall be responsible for compliance with the all Applicable
Laws with respect to areas of the Project not within the premises of individual
tenants, except for compliance measures required due to a particular tenant’s
use, occupancy, repair or alteration, for which the individual tenant involved
shall be responsible and (c) Landlord, and not Tenant, shall be responsible for
making changes to the Base Building Improvements or the Building Systems in
order to comply with Applicable Laws (provided the costs incurred in connection
with such changes may be included in the Operating Expenses in accordance with
and to the extent permitted by the terms of Article 5) unless such changes are
required due to Tenant’s particular use, occupancy, repair or alteration of the
Premises (as opposed to use, occupancy, repair or alteration for normal or
customary office purposes by tenants generally). Landlord represents to Tenant
that Landlord has received a certificate of occupancy for the Building, and that
to the best knowledge of Landlord the Building has been constructed in
compliance with all Applicable Laws existing, effective and enforced with
respect to the Project at the time of construction; provided that the foregoing
representation shall not apply to a failure to comply with any Applicable Law
where such failure results from a reasonable misinterpretation or
misunderstanding of such laws caused by an ambiguity in such laws or their
applicability to the Project.
 
30.15 Estoppel Certificates
 
. Tenant and Landlord shall at any time and from time to time upon not less than
fifteen (15) days prior notice by the other Party, execute and deliver to the
requesting Party a statement in writing certifying that this Lease is unmodified
and in full force and effect (or if there have been modifications, that the same
is in full force and effect as modified and stating the modifications), the
dates to which the Basic Rent, Additional Rent and other charges have been paid
in advance, if any, stating whether or not to the best knowledge of the
certifying Party, the requesting Party is in default in the performance of any
covenant, agreement or condition contained in this Lease and, if so, specifying
each such default of which the certifying Party may have knowledge and
containing any other information and certifications which reasonably may be
requested by the requesting Party or its lenders or Affiliates. Any such
statement delivered pursuant to this Section 30.15 may be relied upon by any
prospective purchaser of the fee of the Building or the Project or any
mortgagee, ground lessor or other like encumbrancer thereof or any assignee of
any such encumbrancer upon the Building or the Project or any assignee,
sublessee, purchaser or lender of or to Tenant. Failure of the certifying Party
to timely execute and deliver such a statement shall constitute acceptance and
acknowledgement by the certifying Party that all information included in the
statement provided by the requesting Party is true and correct.
 
30.16 Examination of Lease
 
. The submission of this instrument for examination or signature by Tenant,
Tenant’s agents or attorneys, does not constitute a reservation of, or an option
to lease, and this instrument shall not be effective or binding as a lease or
otherwise until its execution and delivery by both Landlord and Tenant.
 
30.17 Partner Liability
 
. Tenant acknowledges that Landlord is a limited liability company formed under
the laws of the State of California. Tenant agrees that, in any action arising
out of or relating to the performance of this Lease, Tenant will proceed only
against Landlord or its successors and assigns and not against any manager or
member of Landlord (or in any entity to which Landlord may assign this Lease),
or any of such manager’s or member’s directors, officers, employees, agents,
shareholders, partners, managers, members or affiliates. Notwithstanding
anything in this Lease or any law to the contrary, the liability of Landlord
hereunder (including any successor landlord hereunder) and any recourse by
Tenant against Landlord shall be limited solely to the interest of Landlord in
the Project and to the other assets of Landlord (but not of its constituent
members) and neither Landlord, nor any of its constituent partners, subpartners,
managers or members, nor any of their respective affiliates, partners, managers,
,members, directors, officers, employees, agents or shareholders shall have any
personal liability therefor, and Tenant, for itself and all persons
 

40

--------------------------------------------------------------------------------





 
claiming by, through or under Tenant, expressly waives and releases Landlord and
such related persons and entities from any and all personal liability. The
provisions of this Section 30.17 are enforceable by both Landlord and any member
or manager of Landlord, and shall survive the expiration or earlier termination
of this Lease.
 
30.18 No Discrimination
 
. Tenant covenants by and for itself, its successors, heirs, executors,
administrators and assigns, and all persons claiming under or through Tenant,
and this Lease is made and accepted upon and subject to the following
conditions: that there shall be no discrimination against or segregation of any
person or group of persons, on account of age, race, color, creed, sex, sexual
orientation, religion, marital status, ancestry or national origin in the
leasing, subleasing, transferring, use, occupancy, tenure or enjoyment of the
Premises, nor shall Tenant itself, or any person claiming under or through
Tenant, establish or permit such practice or practices of discrimination or
segregation with reference to the selection, location, number, use or occupancy,
of tenants, lessees, sublessees, subtenants or vendees in the Premises.
 
30.19 Execution by Corporation
 
. If Tenant is a corporation, then the persons executing this Lease on behalf of
Tenant represent and warrant to Landlord that they are duly authorized to
execute and deliver this Lease on Tenant’s behalf in accordance with a duly
adopted resolution of the board of directors of Tenant, a copy of which is to be
delivered to Landlord on execution hereof, and in accordance with the Bylaws of
Tenant, and that this Lease is binding upon Tenant in accordance with its terms.
 
30.20 Arbitration
 
. The submittal of all matters to arbitration in accordance with the terms of
this Section 30.20 is the sole and exclusive method, means and procedure to
resolve any and all claims, disputes or disagreements arising under this Lease,
including, but not limited to any defaults by Landlord, or any defaults by
Tenant, except for (i) disputes for which a different resolution determination
is specifically set forth in this Lease, including disputes as to the Fair
Market Rental Rate, (ii) all claims by either party which (A) seek anything
other than enforcement of rights under this Lease, or (B) are primarily founded
upon matters of fraud, willful misconduct, bad faith or any other allegations of
tortious action, and seek the award of punitive or exemplary damages, or
(C) seek injunctive relief in order to protect against an irreparable injury,
and (iii) claims relating to Landlord’s exercise of any unlawful detainer rights
pursuant to California law or rights or remedies used by Landlord to gain
possession of the Premises or terminate Tenant's right of possession to the
Premises, which disputes shall be resolved by suit filed in the Superior Court
of Los Angeles County, California, the decision of which court shall be subject
to appeal pursuant to applicable law. The parties hereby irrevocably waive any
and all rights to the contrary and shall at all times conduct themselves in
strict, full, complete and timely accordance with the terms of this
Section 30.20 and all attempts to circumvent the terms of this Section 30.20
shall be absolutely null and void and of no force or effect whatsoever. As to
any matter submitted to arbitration (except with respect to the payment of
money) to determine whether a matter would, with the passage of time, constitute
a default, such passage of time shall not commence to run until any such
affirmative arbitrated determination, as long as it is simultaneously determined
in such arbitration that the challenge of such matter as a potential Tenant
default was made in good faith. As to any matter submitted to arbitration with
respect to the payment of money, to determine whether a matter would, with the
passage of time, constitute a default, such passage of time shall not commence
to run in the event that the party which is obligated to make the payment does
in fact make the payment to the other party. Such payment can be made “under
protest,” which shall occur when such payment is accompanied by a good faith
notice stating the reasons that the party has elected to make a payment under
protest. Such protest will be deemed waived unless the subject matter identified
in the protest is submitted to arbitration as set forth in this Section 30.20.
 
(a) The party desiring arbitration hereunder shall give written notice thereof
to the other specifying the dispute to the arbitrated. Within ten (10) days
after the date on which the arbitration procedure is invoked as provided in this
Lease, each party shall appoint an Experienced Arbitrator and notify the other
party of the Experienced Arbitrator’s name and address. For purposes of this
Section 30.20, an “Experienced Arbitrator” is defined as a licensed lawyer who
has been active over the ten (10) year period ending on the date of such
appointment in the leasing of first-class office projects, but who has at no
time ever represented or acted on behalf of
 

41

--------------------------------------------------------------------------------





 
any of the parties. The party who selects the Experienced Arbitrator may not
consult with (except in the presence of, and with the agreement of, the other
party) such Experienced Arbitrator, directly or indirectly, before or after his
or her selection, to determine such Experienced Arbitrator’s position on the
issue which is the subject of the dispute or with respect to any other matter
directly or indirectly pertaining to the issues which are the subject of the
arbitration. If any party fails to so appoint an Experienced Arbitrator and
notify the other party of such Experienced Arbitrator’s name and address, an
Experienced Arbitrator shall be appointed pursuant to the same procedure that is
followed when agreement cannot be reached as to the third Experienced
Arbitrator. Within ten (10) days after the appointment of the second Experienced
Arbitrator and notice to the other party of such Experienced Arbitrator’s name
and address, the two (2) Experienced Arbitrators so appointed shall appoint a
third Experienced Arbitrator as described above and shall notify both parties of
the third Experienced Arbitrator’s name and address. If the three (3)
Experienced Arbitrators to be so appointed are not appointed within thirty (30)
days after the date the arbitration procedure is invoked as provided in this
Lease, then the final Experienced Arbitrator shall be appointed as quickly as
possible by any court of competent jurisdiction, by any licensing authority,
agency or organization having jurisdiction over such lawyers, by any
professional association of lawyers in existence for not less than ten (10)
years at the time of such dispute or disagreement and the geographical
membership boundaries of which extend to the County of Los Angeles or by any
arbitration association or organization in existence for not less than ten (10)
years at the time of such dispute or disagreement and the geographical
boundaries of which extend to the County of Los Angeles. Any such court,
authority, agency, association or organization shall be entitled either to
directly select such third lawyer or to designate in writing, delivered to each
of the parties, an individual who shall do so. The Experienced Arbitrator or
Experienced Arbitrators so selected shall furnish Landlord and Tenant with a
written decision within thirty (30) days after the date of selection of the last
of the Experienced Arbitrators to be so selected. Any decision so submitted
shall be signed by a majority of the Experienced Arbitrators. In the event of
any subsequent vacancies or inabilities to perform among the Experienced
Arbitrators appointed, the Experienced Arbitrator or Experienced Arbitrators
involved shall be replaced in accordance with the provisions of this Section
30.20 as if such replacement was an initial appointment to be made under this
Section 30.20 within the time constraints set forth in this Section 30.20,
measured from the date of notice of such vacancy or inability to the person or
persons required to make such appointment, with all the attendant consequences
of failure to act timely if such appointment person is a party hereto. In
designating Experienced Arbitrators and in deciding the dispute, the Experienced
Arbitrators shall utilize their utmost skill and act diligently in accordance
with the Commercial Rules of Arbitration then in force of the American
Arbitration Association, subject, however, to such limitations as may be placed
upon them by the provisions of this Lease.
 
(b) The Experienced Arbitrators appointed pursuant to this Section 30.20 shall
(i) enforce and interpret the rights and obligations set forth in the Lease to
the extent not prohibited by law, (ii) fix and establish any and all rules as it
shall consider appropriate in its sole and absolute discretion to govern the
proceedings before it, including any and all rules of discovery, procedure
and/or evidence, and (iii) make and issue any and all orders, final or
otherwise, and any and all awards, as a court of competent jurisdiction sitting
at law or in equity could make and issue and as it shall consider appropriate in
its sole and absolute discretion, including the awarding of monetary damages
(but shall not award consequential damages to either party and shall not award
punitive damages except in situations involving knowing fraud or egregious
conducted condoned by, or performed by, the person who, in essence, occupies the
position which is the equivalent of the chief executive officer of the party
against whom damages are to be awarded), and the awarding of reasonable
attorneys’ fees and costs to the prevailing party as determined by the
Experienced Arbitrators in their sole discretion, and the issuance of injunctive
relief. If the party against whom the award is issued complies with the award
within the time period established by the Experienced Arbitrators, then no event
of default will be deemed to have occurred, unless the event of default
pertained to the non-payment of money by either party, and such party failed to
make such payment under protest.
 
(c) The decision of the Experienced Arbitrators shall be final and binding, may
be confirmed and entered by any court of competent jurisdiction at the request
of any party and may not be appealed to any court of competent jurisdiction or
otherwise except upon a claim of fraud on the part of the Experienced
Arbitrators, or on the basis of a mistake as to the applicable law. The
Experienced Arbitrators shall retain jurisdiction over any dispute until its
award has been implemented, and judgment on any such award may be entered in any
court having appropriate jurisdiction.
 
(d) Subject to the last three sentences of the first paragraph of this
Section 30.20, neither party shall be in default hereunder with respect to any
provision hereof during the time period commencing as of the
 

42

--------------------------------------------------------------------------------





 
initial notice of desire to arbitrate and ending on the date of resolution by
the Experienced Arbitrators; provided, however, that during said period each
party shall continue to make all payments of money required by this Lease and
shall otherwise perform all duties and obligations required to be performed by
such party under this Lease and, with respect to the issue under arbitration,
shall maintain the status quo.
 
30.21 Survivability
 
. In the event that Landlord or Tenant lawfully terminate this Lease, the
provisions of this Lease shall otherwise remain in effect to the extent
necessary to allow Landlord and Tenant to enforce rights and obligations
accruing prior to the termination of this Lease and attributable to the period
of time prior to the termination of this Lease.
 
30.22 Payment
 
. Whenever Tenant or Landlord is required to make a payment to the other on
demand under this Lease, or if no specific time period is set forth, such
payment shall be due thirty (30) days after written demand.
 
30.23 Satellite Dish
 
. Tenant shall have the right to install one (1) satellite dish on the roof of
the Building, subject to and in accordance with the Rooftop Satellite Dish
License Agreement attached hereto as Exhibit “F.”
 
30.24 Demised Premises
 
. Within thirty (30) days after receipt of a notice from Tenant that it elects
to have its Premises demised separately from the remaining space on the floor
(“Demise Notice”), Landlord at its sole cost and expense shall commence to cause
the Premises to be separately demised by installing demising walls, corridors,
entrance and exit doors and shall finish the elevator lobby, corridor and
demising walls to the extent visible from outside the Premises with building
standard materials comparable to those used on the third floor of the Building
and shall finish the interior (facing the inside of Tenant’s Premises) side of
the corridor walls and demising walls using building standard materials and
finishes that are comparable to the then existing finishes in Tenant’s Premises
(“Demising Work”). Once commenced, Landlord shall cause the Demising Work to be
completed as soon as reasonably possible and shall perform such Demising Work
after 6:00 p.m. and before 6:00 a.m. on weekdays and on Saturday and Sunday to
cause as little interference with Tenant’s business operations as possible.
Tenant may not send the Demise Notice unless (i) Robert F. Maguire III is no
longer a senior executive of Tenant or (ii) Robert F. Maguire III no longer owns
at least fifteen percent (15%) of the direct or indirect interests in Tenant.
 
[Signatures on Following Page]
 
 

43

--------------------------------------------------------------------------------





 


 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
set forth in the first paragraph above.
 




LANDLORD:
     
MAGUIRE PARTNERS - 1733 OCEAN, LLC,
a California limited liability company
     
By:
MP-1733 OCEAN MANAGER I, INC.,
 
a California corporation
 
Its Manager
       
By:
/s/ Robert F. Maguire III
   
Name: Robert F. Maguire III
   
Title: President

 

 
TENANT:
     
MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership
     
By:
MAGUIRE PROPERTIES, INC.,
 
a Maryland corporation
 
Its General Partner
       
By:
/s/ Richard I Gilchrist
   
Name: Richard I Gilchrist
   
Title: Co-CEO and President


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 